                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 1 of 61


                1    DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                     STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
                2    MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                     PRISON LAW OFFICE                            THOMAS NOLAN – 169692
                3    1917 Fifth Street                            LISA ELLS – 243657
                     Berkeley, California 94710-1916              JENNY S. YELIN – 273601
                4    Telephone: (510) 280-2621                    MICHAEL S. NUNEZ – 280535
                                                                  JESSICA WINTER – 294237
                5    CLAUDIA CENTER – 158255                      MARC J. SHINN-KRANTZ – 312968
                     DISABILITY RIGHTS EDUCATION                  CARA E. TRAPANI – 313411
                6    AND DEFENSE FUND, INC.                       ALEXANDER GOURSE – 321631
                     Ed Roberts Campus                            ROSEN BIEN
                7    3075 Adeline Street, Suite 210               GALVAN & GRUNFELD LLP
                     Berkeley, California 94703-2578              101 Mission Street, Sixth Floor
                8    Telephone: (510) 644-2555                    San Francisco, California 94105-1738
                                                                  Telephone: (415) 433-6830
                9
                    Attorneys for Plaintiffs
               10
               11                                UNITED STATES DISTRICT COURT
               12                                EASTERN DISTRICT OF CALIFORNIA
               13
               14 RALPH COLEMAN, et al.,                          Case No. 2:90-CV-00520-KJM-DB
               15                  Plaintiffs,                    STIPULATION AND [PROPOSED]
                                                                  ORDER IN RESPONSE TO APRIL 17,
               16          v.                                     2020 ORDER
               17 GAVIN NEWSOM, et al.,                           Judge: Hon. Kimberly J. Mueller
               18                  Defendants.
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

[3536986.23]                    STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 2 of 61


                1         On April 17, 2020, the Court ordered the parties to file a stipulation identifying the
                2 “temporary departures from certain Program Guide requirements” for the provision of
                3 mental health care that Defendants had implemented in response to the COVID-19
                4 pandemic. Order, ECF No. 6622 at 2-3 (Apr. 17, 2020). The parties engaged in an initial
                5 meet and confer in response to the Court’s April 17 Order, and determined more time
                6 would be necessary to come to agreement on the content of the stipulation. See Stip.
                7 Requesting & Order Granting Ext’n of Time to File Resp. to April 17 Order, ECF
                8 No. 6652 at 2 (May 1, 2020). Accordingly, the parties requested and the Court granted the
                9 parties an extension until May 15, 2020 to file the stipulation. See id. at 2, 3. On May 15,
               10 2020, the parties requested a second short extension until May 20, 2020 to file the
               11 stipulation, which the Court granted on May 18, 2020. See Stip. & Order To Extend Time
               12 to File Stip. Identifying Program Guide Departures, ECF No. 6677 at 2 (May 8, 2020).
               13         Since the initial meet and confer, the parties have continued to negotiate, under the
               14 supervision of the Special Master, the content of the Court-ordered stipulation identifying
               15 COVID-19-based departures from Program Guide requirements for mental health
               16 treatment and programming. Pursuant to those negotiations, the parties now stipulate and
               17 agree to the following:
               18         1.      The chart attached hereto as Appendix A identifies the temporary policies
               19 and procedures implemented due to the COVID-19 pandemic that permit or effectuate
               20 departures from Program Guide requirements for mental health care. The chart also
               21 identifies several memoranda (“Compendium Policies”) listed in the “Compendium of
               22 Custody Related Measures,” see ECF No. 6661 at 2, jointly filed by the parties on
               23 December 19, 2019 (ECF No. 6431), that are impacted by COVID-19.1
               24
               25  As stated in their response to the Special Master’s Amended Report On the Proposed
                    1

                  Processes for Updating the 2018 Program Guide Revision, ECF No. 6466, Defendants
               26 dispute that the documents jointly filed at ECF No. 6431 are part of the Program Guide.
                  See ECF No. 6506. Plaintiffs disagree. The issue is currently pending before the Court.
               27 See Apr. 30, 2020 Order, ECF No. 6647 at 3; May 1, 2020 Hr’g Tr., ECF No. 6657 at
               28 78:4-6.

                                                                  1
[3536986.23]                   STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 3 of 61


                1         2.      Certain policies in Appendix A do not necessarily require, but merely permit,
                2 departures from the Program Guide and/or Compendium Policies, depending, for example,
                3 on the availability of clinical and custodial staffing, medical quarantines and/or isolations
                4 in place for particular housing units, and other COVID-19-related considerations that may
                5 vary as frequently as daily. As to those policies—each of which is marked in Appendix A
                6 with an asterisk—the parties have agreed that Defendants shall report to the Special Master
                7 and Plaintiffs the status of actual departures from the relevant requirements by institution
                8 and mental health program. The parties have agreed to develop, with the Special Master,
                9 specific reports for this function, which will have transparent, clearly stated business rules
               10 and shall include, at a minimum, the following features:
               11                 (a)   a weekly list of all mental health programs, by institution, that had
               12 been at Tier 3 or Tier 4 under Defendants’ March 25, 2020 policy entitled “COVID-19
               13 Mental Health Delivery of Care Guidance” for at least one day in the preceding work week
               14 (Monday through Friday). Defendants have represented that this report will be available
               15 by May 25, 2020;
               16                 (b)   a weekly list of all class members housed in each institution’s general
               17 population or Max Custody Temporary Mental Health Units (“TMHU”), or “treated in
               18 place” under Defendants’ April 10, 2020 policy entitled “COVID Emergency Mental
               19 Health Treatment Guidance and COVID Temporary Transfer Guidelines and Workflow”
               20 and Defendants’ April 17, 2020 policy entitled “COVID Emergency Mental Health
               21 Treatment Guidance for MAX Custody Patients and COVID Enhanced Outpatient
               22 Program Transfer Guidelines and Workflow” (“COVID Temporary MAX Custody and
               23 EOP Transfer Policy”). The list will include the class members’ name, CDCR number,
               24 level of care, housing location, date of arrival, and date of release. Defendants have
               25 represented that this report will be available by May 25, 2020;
               26                 (c)   a monthly list of class members reviewed by institution pursuant to
               27 the COVID Temporary MAX Custody and EOP Transfer Policy’s expedited Warden and
               28 ICC review provisions, the time to completion of that process from referral, and the results

                                                                  2
[3536986.23]                   STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 4 of 61


                1 of that review. Defendants have represented that this report will be available by June 10,
                2 2020;
                3                (d)    a monthly report on each mental health segregation unit showing
                4 compliance for required yard time and access to showers.2 Defendants have represented
                5 that this report will be available by June 10, 2020;
                6                (e)    A report utilizing the TMHU 114-A Tracking log under development.
                7 The log provides demographic information on each inmate in a general population or Max
                8 Custody TMHU, including data on yard and dayroom time, as well as property and
                9 privileges for each inmate in a TMHU, including appliances (radio/TV/tablet) and supplies
               10 (writing implements/books/paper).
               11                (f)    In addition to the reports to be provided in subsections (a)-(e), real
               12 time information on the performance of CDCR’s mental health programs can be accessed
               13 by the Plaintiffs or Special Master on CDCR’s On Demand Performance Report, Heat Grid
               14 Report, ASU EOP Performance Report, and PSU Performance Report, among other
               15 sources of real time information.3 CDCR is committed to ensuring Plaintiffs and the
               16 Special Master have access to these reporting systems. 4 CDCR is also in the process of
               17
               18   2
                    As of the time of this filing, the parties were still negotiating what data Defendants can
                  provide regarding the average number of hours of out of cell treatment, and yard and
               19 recreational time, being provided per week, as well as the status of availability of
               20 entertainment devices and other in cell activities for all class members in mental health
                  segregation units. The parties will continue to meet and confer on this issue and provide
               21 an update to the Court in the next monthly filing contemplated in section 4, below.
               22   Given Plaintiffs’ ongoing concerns regarding Defendants’ data integration, integrity, and
                    3

                  management, see, e.g., ECF No. 6661 at 18, Plaintiffs maintain that the data expert
               23 recently appointed to the Special Master’s staff will need to review Defendants’ data and
               24 confirm the accuracy and appropriateness of new and existing reports and measures, with
                  participation by the Plaintiffs.
               25 4
                    Plaintiffs’ Counsel are currently experiencing technical difficulties accessing Defendants’
               26 real time reports in the Mental Health On Demand reports suite, but Defendants are
                  providing support to resolve these issues as soon as possible. Once Plaintiffs have access,
               27 Defendants will provide training to Plaintiffs’ Counsel on how to review and understand
               28 the various reporting systems.

                                                                  3
[3536986.23]                  STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 5 of 61


                1 developing the following automated reports, which will be accessible to the Plaintiffs and
                2 Special Master on the On Demand suite:
                3                       (i)    On Demand Patient Registry. This registry will provide
                4 demographic information for each inmate referred to a crisis bed or inpatient program, but
                5 still in outpatient housing. Demographic data will include patient location, level of care,
                6 length of stay, dates and times of individual appointments, whether the appointments are
                7 confidential, group attendance, and rounding checks. CDCR expects a beta, non-validated
                8 version of the dashboard to be published within the next one to two weeks.
                9                       (ii)   COVID 19 Mental Health Dashboard. This dashboard will
               10 provide real time information, by institution, on the status of the mental health program’s
               11 operation under COVID policies. The dashboard will focus on access to higher levels of
               12 care, suicide prevention, and the TMHUs. CDCR expects a beta, non-validated version of
               13 the dashboard to be published within the next one to two weeks.
               14         3.      Plaintiffs agree that failures to meet inpatient and MHCB transfer timelines
               15 due to COVID-19 fall within the scope of the “unusual circumstances” exception to the
               16 Program Guide transfer timeframes.5 Plaintiffs reserve the right to contest whether any
               17 failure to meet an inpatient and MCHB transfer timeline was due to COVID-19.
               18 Defendants will present a plan to the COVID-19 Taskforce for the admission to inpatient
               19 programs of patients affected by this exception within two weeks of the filing of this
               20 stipulation. Until the parties reach agreement on that plan, Defendants will act in
               21 accordance with the agreed-upon temporary policy governing referrals to higher levels of
               22 care. Defendants will continue to file monthly reports on transfers to inpatient
               23 hospitalization and MHCBs, and those timelines and claimed exceptions, and document
               24 COVID-19-related delays.
               25         4.      Because the circumstances surrounding COVID-19 will continue to change
               26
                    5
                   See Addendum to 12.11.2101(A) PIP Policy and Procedure Referral and Admission (ECF
               27 No. 5744); Addendum to 12.05.2000 MHCB Referral, Referral Rescission, and Discharge
               28 Policy (ECF No. 6261-1).

                                                                  4
[3536986.23]                   STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 6 of 61


                1 for the foreseeable future, the parties shall meet and confer in the COVID-19 Taskforce,
                2 under the supervision of the Special Master, on a monthly basis, and provide an update to
                3 the Court, regarding any changes to Appendix A or this stipulation. The parties’ updates
                4 will be submitted to the Court on the 15th of every month, until the Court determines that
                5 such updates are no longer necessary. The parties intend these updates to provide the
                6 Court a current and accurate understanding of the status of COVID-19-based departures
                7 from the court-ordered remedy in this case.
                8         5.      The policy modifications outlined in Appendix A will be valid for ninety
                9 days from the date of this order. Prior to the expiration of this order, the parties agree to
               10 meet and confer to determine if an extension of these modifications is required.
               11 / / /
               12 / / /
               13 / / /
               14 / / /
               15 / / /
               16 / / /
               17 / / /
               18 / / /
               19 / / /
               20 / / /
               21 / / /
               22 / / /
               23 / / /
               24 / / /
               25 / / /
               26 / / /
               27 / / /
               28 / / /

                                                                   5
[3536986.23]                   STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 7 of 61


                1         6.      Each month, Defendants will file with the Court the reports outlined in
                2 sections 2(a)-(e) above and a point-in-time snapshot of the On Demand Patient Registry
                3 and the COVID 19 Mental Health Dashboard outlined in sections 2(f)(i)-(ii). Defendants’
                4 first set of reports will be filed on June 15, 2020. In the event the temporary policies are
                5 no longer necessary, all reporting requirements outlined in this stipulation shall end.
                6         The Special Master has reviewed and approves this stipulation.
                7         IT IS SO STIPULATED.
                8
                9 DATED: May 20, 2020                      Respectfully submitted,
               10                                          ROSEN BIEN GALVAN & GRUNFELD LLP
               11
                                                           By: /s/ Jessica Winter
               12                                              Jessica Winter
               13
                                                           Attorneys for Plaintiffs
               14
               15 DATED: May 20, 2020                      XAVIER BECERRA
                                                           Attorney General of California
               16
               17                                          By: /s/ Kyle Lewis
                                                               Kyle Lewis
               18                                              Deputy Attorney General
               19
                                                           Attorneys for Defendants
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                                  6
[3536986.23]                   STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
                    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 8 of 61


                1                                    [PROPOSED] ORDER
                2         Having reviewed the foregoing stipulation of the parties, and good cause appearing,
                3 the Court hereby accepts the parties’ stipulation addressing Program Guide departures
                4 resulting from the COVID-19 pandemic. Further, the Court orders the parties to meet and
                5 confer on a monthly basis to update this stipulation, and to submit any updates by the 15th
                6 of every month, until the Court determines such updates are no longer necessary. The
                7 Court also orders Defendants to provide the weekly reporting of actual Program Guide
                8 departures, as described in paragraph 2 of the foregoing stipulation, to the Special Master
                9 and Plaintiffs. The Court orders that the policy modifications outlined in Appendix A will
               10 be valid for ninety days from the date of this order and any updates shall be reported to the
               11 court through the monthly update process as outlined in paragraph 4 of the foregoing
               12 stipulation. The Court further orders that Defendants will file regular reports with the
               13 Court as outlined in paragraph 6 of the foregoing stipulation.
               14
               15         IT IS SO ORDERED.
               16
               17 DATED: ____________, 2020
                                                              Honorable Kimberly J. Mueller
               18                                             United States District Judge
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                                 1
[3536986.23]                  STIPULATION AND [PROPOSED] ORDER IN RESPONSE TO APRIL 17, 2020 ORDER
         Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 9 of 61


                                      Appendix A

  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                Summary of Departure

  *COVID-19 Mental       Stipulation and Order        Permits telepsychiatry broadly,
  Health Delivery of     Approving CDCR’s              including in PIPs and MHCBs,
  Care Guidance &        Telepsychiatry Policy,        without a finding of emergency
  Tier Document          ECF No. 6539 (Mar.
                                                      Telepsychiatry not treated as a
  (Mar. 25, 2020)        27, 2020)
                                                       supplement, but rather a
                         Program Guide 12-1-           substitute, for in-person
                         12 & Attachment A             psychiatry at EOP and higher
                         (confidentiality)             levels of care
                                                      Permits use of tele-psychology
                                                      Approval for use of
                                                       telepsychiatry is made by the
                                                       hiring authority, and may be
                                                       preferred modality of providing
                                                       psychiatry services
                                                      Telepsychiatrists may provide
                                                       telepsychiatry services from
                                                       their homes during regular work
                                                       hours, rather than from
                                                       telepsychiatry hubs
                                                      Each institution can decide
                                                       which telepresenters can be
                                                       used, including: MA or CNA,
                                                       and any healthy staff unable to
                                                       perform their assigned duties
                                                       during the crisis (with training).
                                                      Temporary telepsychiatry
                                                       providers not required to
                                                       conduct site-visits at any
                                                       particular frequency
                                                      Registry telepsychiatrists may
                                                       be used without limitation




[3539789.12]                               A-1
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 10 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                                                         Patients may not have an option
                                                          to refuse telepsychiatry as a
                                                          treatment modality
                                                         On-site psychiatrists may not be
                                                          available if a clinical emergency
                                                          occurs during a telepsychiatry
                                                          session
                                                         Confidential space for
                                                          telepsychiatry contacts may not
                                                          be available
                                                         Nurse practitioners may provide
                                                          telepsychiatry services
                                                         Requires telepresenters for
                                                          telepsychiatry, but clinical and
                                                          other telepsychiatry support-
                                                          staff may not be available

                        Mental Health              Decisions on admission and discharge
                        Services Delivery          subject to day-to-day analysis of
                        System Program             staffing, individual patient needs,
                        Guide, 2020 Revision       space availability, social distancing,
                        (“Program Guide”) at       restrictions on movement, quarantine
                        12-1-16 (timelines for     and isolation status, and the degrees of
                        level of care transfers)   risk when making these decisions.
                        Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-6 to
                        8, 12-4-13, 12-4-16,
                        12-4-20 to 21, 12-5-1,
                        12-5-3 to 10, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to


[3539789.12]                                A-2
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 11 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access
                        to higher levels of
                        care)

                        Program Guide at 12-      Groups may not be offered, depending
                        3-2 to 4, 12-3-11, 12-    on space, staffing, and quarantine or
                        4-1 to 2, 12-4-8 to 12,   isolation status. Groups that do
                        12-4-18 to 21; 12-5-      continue may be reduced in size in
                        14, 12-5-33 to 34, 12-    order to adhere to social distancing
                        7-7, 12-7-10, 12-8-4,     requirements.
                        12-8-10, 12-9-7 to 9,     Larger classrooms or vocational space
                        12-10-14 (availability    could be used to allow for smaller
                        of treatment              groups.
                        modalities)
                                                  Patients in isolation and/or quarantine
                                                  will not attend groups but shall be
                                                  provided with activities and receive
                                                  daily rounding.

                        Program Guide 12-1-       Groups may not be confidential if
                        12 & Attachment A         placed in an alternative location (e.g.
                        (confidentiality          day room, class rooms) or due to social
                        requirements)             distancing purposes.

                        Program Guide 12-1-       Contacts with IDTT may be cell front
                        12 & Attachment A         and non-confidential
                        (confidentiality
                        requirements)

                        Program Guide at 12-      Patients may be limited to in-cell
                        3-2 to 4, 12-3-11, 12-    activities only
                        4-1 to 2, 12-4-8 to 12,   Patients housed in an MHCB awaiting
                        12-4-18 to 21; 12-5-      transfer to a higher level of care and
                        14, 12-5-33 to 34, 12-    patients in alternative housing awaiting
                        7-7, 12-7-10, 12-8-4,     transfer to an MHCB will be provided
                        12-8-10, 12-9-7 to 9,     enhanced out-of-cell time and
                        12-10-14 (availability    therapeutic activities as well as daily
                                                  rounds, as operations allow.


[3539789.12]                               A-3
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 12 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        of treatment
                        modalities)

                        Program Guide at 12-      Patients may not receive SRASHEs if
                        5-7 to 8, 12-5-10, 12-    suicidal, but may instead be screened
                        5-31, 12-10-7 to 12       using the Columbia screening tool

                        Program Guide at 12- Depending on the institution’s Tier
                        1-6, 12-1-16, 12-3-1 to level, patients may be placed in
                        2, 12-5-4               alternative housing for longer than 24
                        Order, ECF No. 5710 hours. Within 24 hours of placement
                        (Oct. 10, 2017)         or if patient remains longer than 24
                                                hours, a full SRASHE must be
                        CCHCS Policy            completed
                        12.05.301: Housing of
                        Patients Pending
                        Mental Health Crisis
                        Bed Transfers

                        Program Guide at 12-      As patients wait for inpatient referrals
                        3-2 to 4, 12-3-11, 12-    to process, they may not receive
                        4-1 to 2, 12-4-8 to 13,   treatment commensurate with their
                        12-4-18 to 21, 12-5-      level of care.
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide
                        Chapters 5, 6

                        Program Guide 12-1-       Symptomatic patients shall be isolated
                        16 (timelines for level   from other patients in the general
                        of care transfers)        population and will not transfer absent
                        Program Guide at 12-      showing of legal or medical necessity
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to


[3539789.12]                               A-4
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 13 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                        21, 12-5-2, 12-5-3 to
                        10, 12-5-15, 12-5-26
                        to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12, 12-8-1, 5
                        to 7, 9, 11 to 12, 12-9-
                        2 to 3, 4 to 5, 6, 12 to
                        14, 12-10-12 to 13, 19
                        to 21 (access to higher
                        levels of care)
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 10, 12-8-4, 10,
                        12-9-7 to 9, 12-10-14
                        (availability of
                        treatment modalities)

                        Program Guide at 12-       Pre-release planning activities may be
                        1-4, 12-3-3 to 4, 12-4-    limited to varying degrees.
                        10 to 11, 12-4-13     All required activities to occur when
                        Memo: Release         social distancing can be followed.
                        Planning for Inmates
                        Participating in the
                        Institution’s Mental
                        Health Services
                        Delivery System (Mar.
                        11, 2010), Program
                        Guide, Appendix C,
                        see ECF No. 5864-1 at
                        276-82.

                        Program Guide at 12-       1:1 contacts with psychiatrists may not
                        3-2 to 4, 12-3-11, 12-     occur within timeframes.
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-


[3539789.12]                               A-5
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 14 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 contacts with psychologists or
                        3-2 to 4, 12-3-11, 12-    social workers may not occur within
                        4-1 to 2, 12-4-8 to 12,   timeframes.
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15,12-4-19,
                        20, 12-5-14, 12-5-
                        33,12-7-4, 12-7-6, 12-
                        7-7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 suicide watch may not occur where
                        3-2 to 4, 12-3-11, 12-    clinically indicated


[3539789.12]                               A-6
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 15 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        4-1 to 2, 12-10-15 to
                        19 (availability of
                        treatment modalities)

                        Program Guide 12-3-2      Any physician, nurse practitioner, or
                        (psychiatrists as         physician assistant can serve as
                        primary clinicians)       psychiatrist
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      Psychiatrist duties may be triaged only
                        3-2 to 4, 12-3-11, 12-    to serve urgent or emergent needs
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)




[3539789.12]                               A-7
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 16 of 61



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure

  COVID-19               Program Guide at 12-      Not congregating in groups of 10 or
  Pandemic –             3-2 to 4, 12-3-11, 12-    more individuals and suspending
  Guidance               4-1 to 2, 12-4-8 to 12,   group programs where participants are
  Regarding Field        12-4-18 to 21, 12-5-      likely to be in close contact
  Operations (Mar.       15, 12-5-33 to 34, 12-
  18, 2019, revised      7-7, 10, 12-8-10, 12-9-
  Mar. 20, 2020)         7 to 9, 12-10-14
                         (availability of
                         treatment modalities)
                         February 14, 2017
                         memorandum titled
                         Mental Health Crisis
                         Bed Privileges
                         Revision, Program
                         Guide, Appendix C,
                         see ECF No. 5864-1 at
                         349.

  Restricted housing,    September 22, 2016,       Extends phone call privileges for those
  Reception Centers,     memorandum                in segregated housing, reception
  PIP Phone Calls        regarding Reception       centers, and PIPs beyond what is
  (Apr. 8, 2020)         Center Privileges for     permitted by privilege group.
                         EOPs, see ECF No.
                         6431 at 4.

  *COVID-19              Program Guide at 12-      Implementation of third watch
  Programming            3-2 to 4, 12-3-11, 12-    programming opportunities within
  Opportunities for      4-1 to 2, 12-4-8 to 12,   restricted housing. If mental health
  Inmates                12-4-18 to 21, 12-5-      groups and 1:1 clinical contacts cannot
  Participating in the   14, 12-5-33 to 34, 12-    occur in the restricted housing units,
  MHSDS in               7-7, 12-7-10, 12-8-4,     wardens will ensure PM yard is
  Restricted Housing     12-8-10, 12-9-7 to 9,     offered to those in the MHSDS.
  (Apr. 1, 2020)         12-10-14 (availability
                         of treatment
                         modalities)
                         Program Guide at 12-
                         3-14 to 15, 12-4-9, 12-
                         4-14 to 15, 12-4-19,


[3539789.12]                                A-8
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 17 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

  COVID-19              January 22, 2014       Increase patient access to loaner
  Electronic            Memo – Multi-          electronic appliances
  Appliance Loaner      Powered Radio
  Program (Apr. 1,      Loaner Program in
  2020)                 Administrative
                        Segregation Units; and
                        March 12, 2007
                        Memo – Televisions
                        in Segregation Units,
                        see ECF No. 6431 at
                        4.

  COVID-19              Program Guide 12-1-       Adds screening step to within 12 hours
  Screening Prior to    16 (timelines for level   of any mental health transfer from one
  Mental Health         of care transfers)        facility to another, which includes
  Transfers (Apr. 5,    Program Guide at 12-      documentation of the justification for
  2020)                 3-1 to 2, 12-3-12 to      the referral and the outcome of the
                        14, 12-4-1, 12-4-13,      screen
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access
                        to higher levels of
                        care)



[3539789.12]                               A-9
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 18 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

  *COVID                Program Guide 12-1-8      Creation of TMHUs
  Emergency Mental      to 9, 12-5-1, 12-5-32
                                                      Replaces in many
  Health Treatment      to 34 (MHCB care
                                                       circumstances transfers to
  Guidance and          provided in licensed
                                                       hospitals and MHCBs to
  COVID Temporary       settings)
                                                       provide inpatient mental health
  Transfer              Program Guide 12-1-            care
  Guidelines and        12 & Attachment A
  Workflow (Apr. 10,                                  Group Therapy may be reduced
                        (confidentiality)
  2020)                                                to 3-4 people and may be
                        Program Guide 12-1-            eliminated. If no groups can be
                        16 (timelines for level        run, then yard time in the
                        of care transfers)             evening should be considered.
                        Program Guide at 12-          Decisions on admission and
                        3-1 to 2, 12-3-12 to           discharge subject to day-to-day
                        14, 12-4-1, 12-4-13,           analysis by Clinical Leadership
                        12-4-16, 12-4-20 to            regarding the available
                        21, 12-5-2, 12-5-15,           workforce, space availability,
                        12-5-26 to 29, 12-5-           social distancing, restrictions on
                        32, Chapter 6, 12-7-2          movement, individual patient
                        to 8, 12-7-11, 12-7-12,        needs, facility-system flows,
                        12-8-1, 12-8-5 to 7,           and quarantine and isolation
                        12-8-9, 12-8-11 to 12,         status
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to         IDTTs may occur by
                        14, 12-10-12 to 13,            teleconference
                        12-9-19 to 21 (access         IDTT staffing level varies based
                        to higher levels of            on availability of staff
                        care)
                                                      Content and delivery of
                        Program Guide at 12-           treatment will be based on a
                        3-2 to 4, 12-3-11, 12-         daily evaluation of the
                        4-1 to 2, 12-4-8 to 12,        proportion of staff available for
                        12-4-18 to 21,12-5-14,         patient care and direct activities
                        12-5-33 to 34, 12-7-7,
                        12-7-10, 12-8-4, 12-8-        Huddles may be telephonic, but
                        10, 12-9-7 to 9, 12-10-        only if in-person huddles cannot
                        14 (availability of            be conducted safely
                        treatment modalities)         Daily out-of-cell individual
                                                       treatment offerings with


[3539789.12]                              A-10
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 19 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Program Guide 12-3-            psychiatrist or primary clinician
                        9, 12-4-6, 12-5-11 to          will occur whenever possible
                        12, 12-7-12 to 13, 12-
                                                      When possible, all PC and
                        8-8, 12-9-5 (required
                                                       Psychiatrist contacts shall be
                        IDTT staffing)
                                                       conducted in a confidential
                        Program Guide at 12-           space. Where necessary due to
                        3-14 to 15, 12-4-9, 12-        staffing, available treatment
                        4-14 to 15, 12-4-19,           team members may engage in
                        20, 12-5-14, 12-5-33,          collaborative cell front tele-
                        12-7-4, 12-7-6, 12-7-          heath treatment sessions using
                        7, 12-7-10, 12-7-13,           portable equipment. It is
                        12-8-4, 12-8-9 to 11,          preferable for cell doors to be
                        12-9-6 to 8 (primary           open when conducting this cell
                        clinician contacts)            side treatment modality.
                        CDCR-DSH MOU                  Permits cell-front tele-mental
                        and PIP Policy                 health
                        12.11.2101(A) –
                        Referrals and                 Each institution can decide
                        Admissions                     which telepresenters can be
                                                       used, including: MA or CNA,
                                                       and any healthy staff unable to
                                                       perform their assigned duties
                                                       during the crisis (with training).
                                                      Upon discharge from TMHU
                                                       and the IDTT determines the
                                                       patient no longer requires
                                                       inpatient mental health
                                                       treatment, then referral to
                                                       higher level of care shall be
                                                       rescinded
                                                      If an inpatient bed opens, only
                                                       the patient that the institution
                                                       triaged as the most acutely
                                                       mentally ill will be assigned to
                                                       the bed




[3539789.12]                              A-11
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 20 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

                        Program Guide 12-1-       Enhanced Treatment-in-Place
                        12 & Attachment A
                                                       When a patient is referred to an
                        (confidentiality)
                                                        inpatient level of care and is
                        Program Guide 12-1-             unable to transfer to an inpatient
                        16 (timelines for level         bed, a TMHU, or is not already
                        of care transfers)              in an inpatient setting, treatment
                        Program Guide at 12-            will be provided in the patient’s
                        3-1 to 2, 12-3-12 to            housing unit until transfer can
                        14, 12-4-1, 12-4-13,            occur (“treatment-in-place”)
                        12-4-16, 12-4-20 to            Decisions on admission and
                        21, 12-5-2, 12-5-15,            discharge subject to day-to-day
                        12-5-26 to 29, 12-5-            analysis by Clinical Leadership
                        32, Chapter 6, 12-7-2           regarding the available
                        to 8, 12-7-11, 12-7-12,         workforce, space availability,
                        12-8-1, 12-8-5 to 7,            social distancing, restrictions on
                        12-8-9, 12-8-11 to 12,          movement, individual patient
                        12-9-2 to 3, 12-9-4 to          needs, facility-system flows,
                        5, 12-9-6, 12-9-12 to           and quarantine and isolation
                        14, 12-10-12 to 13,             status
                        12-10-19 to 21 (access
                        to higher levels of            When possible, all treatment,
                        care)                           including groups and clinical
                                                        contacts, shall be provided in
                        Program Guide at 12-            confidential setting, however
                        3-2 to 4, 12-3-11, 12-          that may not always be possible
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-           Primary clinical contacts may
                        14, 12-5-33 to 34, 12-          not occur on a daily basis
                        7-7, 12-7-10, 12-8-4,          Group Therapy may be reduced
                        12-8-10, 12-9-7 to 9,           to 3-4 people and may be
                        12-10-14 (availability          eliminated. If no groups can be
                        of treatment                    run, then yard time in the
                        modalities)                     evening should be considered.
                        Program Guide at 12-           If in-person Huddles cannot be
                        3-14 to 15, 12-4-9, 12-         conducted safely, then huddles
                        4-14 to 15,12-4-19,             should but are not required to
                        20, 12-5-14, 12-5-33,           occur telephonically
                        12-7-4, 12-7-6, 12-7-


[3539789.12]                              A-12
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 21 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)
                        Orders, ECF Nos.
                        6095, 6314 (Feb. 20,
                        2019, Oct. 8, 2019)
                        (requirement
                        implementation of
                        Custody and Mental
                        Health Partnership
                        Plan, including inter-
                        disciplinary huddles)
                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

                        Program Guide 12-1-       Transfer Guidelines and Workflow
                        16 (timelines for level
                                                       In an attempt to limit the
                        of care transfers)
                                                        transmission of COVID-19,
                        Program Guide at 12-            transfers to external inpatient
                        3-1 to 2, 12-3-12 to            hospitalization, including PIPs
                        14, 12-4-1, 12-4-13,            and MHCBs, will occur only
                        12-4-16, 12-5-2,12-5-           where necessitated by an
                        15, 12-5-26 to 29, 12-          imminent, life-threatening
                        5-32, Chapter 6, 12-7-          emergency, or serious mental
                        2 to 8, 12-7-11, 12-7-          health decompensation, and the
                        12, 12-8-1, 12-8-5 to           life-threatening condition or
                        7, 12-8-9, 12-8-11 to           serious decompensation cannot
                        12, 12-9-2 to 3, 12-9-4         be treated at the same institution
                        to 5, 12-9-6, 12-9-12
                                                       External transfers to an MHCB
                        to 14, 12-10-12 to 13,
                                                        or inpatient hospital require an
                        12-10-19 to 21 (access
                                                        additional layer of review by
                        to higher levels of
                                                        regional and headquarters
                        care)



[3539789.12]                              A-13
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 22 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                        CDCR-DSH MOU                     inpatient referral unit (IRU)
                        and PIP Policy                   staff
                        12.11.2101(A) –
                                                        Medical risk for COVID-19
                        Referrals and
                                                         will factor into an evaluation as
                        Admissions
                                                         to whether an external transfer
                                                         will occur
                                                        Plaintiffs will not seek
                                                         contempt sanctions for failures
                                                         to transfer patients in a timely
                                                         manner when the failure
                                                         resulted from COVID-19
                                                        Patients will be discharged to
                                                         the same facility unless
                                                         irreconcilable custodial
                                                         considerations prevent doing so,
                                                         in which case an additional
                                                         screening step will occur

  Department of         Program Guide 12-1-9       Coleman admissions to DSH resumed
  State Hospitals       Program Guide 12-1-        after a 30-day suspension with
  Directive on          16 (timelines for level    additional guidelines and protocols
  Suspension of         of care transfers)         required to effectuate transfers from
  Admissions from                                  CDCR to DSH. See COVID-19
  CDCR to DSH           Program Guide at 12-       Temporary Guidelines for Transfer to
  (Apr. 15, 2020)       3-1 to 2, 12-3-12 to       DSH Inpatient Care (filed Apr. 15,
                        14, 12-4-1, 12-4-13,       2020).
                        12-4-16, 12-5-15, 12-
                        5-26 to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12-7-12, 12-
                        8-1, 12-8-5 to 7, 12-8-
                        9, 12-8-11 to 12, 12-9-
                        2 to 3, 12-9-4 to 5, 12-
                        9-6, 12-9-12 to 14, 12-
                        10-12 to 13, 12-10-19
                        to 21 (access to higher
                        levels of care)



[3539789.12]                              A-14
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 23 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

  *COVID                Program Guide 12-1-           When referred to an inpatient
  Emergency Mental      12 & Attachment A              bed, MAX custody patients
  Health Treatment      (confidentiality)              shall be placed in an inpatient
  Guidance for MAX      Program Guide 12-1-            bed, if one is available within
  Custody Patients      16 (timelines for level        the institution, by Health Care
  and COVID EOP         of care transfers)             Placement Oversight Program
  Temporary                                            (HCPOP). If no inpatient bed is
  Transfer              Program Guide at 12-           available within the institution,
  Guidelines and        3-1 to 2, 12-3-12 to           then the patient is placed under
  Workflow (Apr. 17,    14, 12-4-1, 12-4-13,           observation as clinically
  2020)                 12-4-16, 12-4-20 to            appropriate until a MAX
                        21, 12-5-2, 12-5-15,           custody review is completed
                        12-5-26 to 29, 12-5-           within the next 24 hours of
                        32, Chapter 6, 12-7-2          referral.
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,          Patients referred to an inpatient
                        12-8-9, 12-8-11 to 12,         bed for whom MAX custody
                        12-9-2 to 3, 12-9-4 to         status is lifted will proceed
                        5, 12-9-6, 12-9-12 to          through the standard COVID
                        14, 12-10-12 to 13,            Emergency Mental Health
                        12-10-19 to 21 (access         Treatment Guidance and
                        to higher levels of            COVID Temporary Transfer
                        care)                          Guidelines and Workflow (Apr.
                                                       10, 2020)
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-        Patients referred to an inpatient
                        4-1 to 2, 12-4-8 to 12,        bed who remain on MAX
                        12-4-18 to 21, 12-5-           custody status following review
                        14, 12-5-33 to 34, 12-         can be sent to a MAX TMHU
                        7-7, 12-7-10, 12-8-4,          for a maximum of 10 days
                        12-8-10, 12-9-7 to 9,         Permits the creation of TMHUs
                        12-10-14 (availability         specific to MAX patients.
                        of treatment                   MAX Custody TMHUs will be
                        modalities)                    located in a segregation setting,

[3539789.12]                              A-15
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 24 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        Program Guide at 12-         according to the following
                        3-14 to 15, 12-4-9, 12-      priority: EOP ASU Hub/PSU;
                        4-14 to 15, 12-4-19,         STRH/LTRH; ASU.
                        20, 12-5-14, 12-5-33,
                                                    Patients offered 5 hours weekly
                        12-7-4, 12-7-6, 12-7-
                                                     of structured treatment and 15
                        7, 12-7-10, 12-7-13,
                                                     hours weekly of unstructured
                        12-8-4, 12-8-9 to 11,
                                                     out of cell time
                        12-9-6 to 8 (primary
                        clinician contacts)         Group therapy occurs only
                                                     where done safely
                        Memo: Creation of
                        Correctional Clinical       IDTT held within 72 hours of
                        Case Management              placement in MAX TMHU and
                        System Short Term            again at 7 days from date of
                        and Long Term                placement
                        Restricted Housing
                                                    At 7-day IDTT, if the patient is
                        (Jan. 15, 2015),
                                                     not stabilizing or improving,
                        Program Guide,
                                                     they are referred to MHCB and
                        Appendix C, see ECF
                                                     transferred to an inpatient
                        No. 5864-1 at 420-24.
                                                     setting, potentially at another
                        CDCR-DSH MOU                 institution, within 10 days from
                        and PIP Policy               date of placement following
                        12.11.2101(A) –              procedures described in the
                        Referrals and                COVID-19 Temporary
                        Admissions                   Emergency Transfer
                                                     Guidelines.
                                                    Decisions on admission and
                                                     discharge subject to day-to-day
                                                     analysis by Clinical Leadership
                                                     regarding the available
                                                     workforce, space availability,
                                                     social distancing, restrictions on
                                                     movement, individual patient
                                                     needs, facility-system flows,
                                                     and quarantine and isolation
                                                     status
                                                    Content and delivery of
                                                     treatment will be based on a


[3539789.12]                             A-16
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 25 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision             Summary of Departure
                                                   daily evaluation of the
                                                   proportion of staff available for
                                                   patient care and direct activities
                                                  If the inpatient referral is based
                                                   on acute suicidality, the patient
                                                   will be placed on 1:1 watch
                                                   until the Treatment Team
                                                   determines what level of
                                                   observation is clinically
                                                   necessary
                                                  If in-person huddles cannot be
                                                   accomplished safely then
                                                   huddles shall occur
                                                   telephonically
                                                  Individual out-of-cell treatment
                                                   by psychiatrist or primary
                                                   clinician shall occur daily
                                                   whenever possible
                                                  Group Therapy may be reduced
                                                   to 3-4 people and should only
                                                   be performed where it can
                                                   safely be done. It may be
                                                   eliminated entirely, in which
                                                   case only in-cell treatment
                                                   would be provided. If no
                                                   groups can be run, then yard
                                                   time in the evening should be
                                                   considered.
                                                  Psychiatrist and primary
                                                   clinician contacts may not be
                                                   confidential
                                                  Permits tele-mental health
                                                   treatment
                                                  Permits the following staff
                                                   members to act as tele-
                                                   presenter: Medical Assistant;


[3539789.12]                           A-17
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 26 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                       any staff unable to perform their
                                                       assigned duties during the
                                                       crisis, provided the staff
                                                       member has been provided
                                                       adequate training; any mental
                                                       health provider; an LVN, RN,
                                                       CAN, Psych Tech; or any
                                                       medical provider
                                                      Upon discharge from a MAX
                                                       TMHU, and the IDTT
                                                       determines the patient no longer
                                                       requires inpatient mental health
                                                       treatment, then the referral to
                                                       higher level of care shall be
                                                       rescinded

                        Program Guide 12-1-       COVID EOP Temporary Transfer
                        8, 12-4-1, 12-4-4         Guidelines and Workflow
                        (EOP patients housed
                                                      In an attempt to limit the
                        in designated units
                                                       transmission of COVID-19 all
                        only)
                                                       non-emergency transfers shall
                        Program Guide 12-1-            be immediately curtailed. All
                        16 (timelines for level        movement within a facility can
                        of care transfers)             continue while taking into
                        Program Guide at 12-           consideration COVID status
                        3-2 to 4, 12-3-11, 12-        Inter-facility transfers subject to
                        4-1 to 2, 12-4-8 to 12,        review and approval by regional
                        12-4-18 to 21, 12-9-7          or headquarters staff
                        to 9 (availability of
                        treatment modalities)         Outpatient external transfers or
                                                       releases from segregated
                        Program Guide at 12-           housing to mainline mental
                        3-14 to 15, 12-4-14 to         health programs at other
                        15, 12-4-19, 12-4-20,          institutions, to include transfers
                        12-9-6 to 8 (primary           from desert institutions,
                        clinician contacts)            transfers from stand-alone
                                                       ASUs to STRH, CCCMS to
                                                       EOP, and EOP to CCCMS, will


[3539789.12]                              A-18
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 27 of 61



  Policy,                 Program Guide or
  Memorandum, or          Related Policy
  Guidelines              Provision                 Summary of Departure
                          Program Guide at 12-           only occur if the treatment team
                          4-4 to 5 (access to            determines, and the Regional
                          EOP level of care)             Clinical Leadership agrees, that
                                                         the transfer is necessitated by an
                                                         imminent, life-threatening
                                                         emergency or serious mental
                                                         health decompensation, and the
                                                         life-threatening condition or
                                                         serious decompensation cannot
                                                         be reasonably treated at current
                                                         institution
                                                        EOP-level treatment provided
                                                         when full staffing is available;
                                                         otherwise subject to tier status
                                                        Patients discharged from EOP
                                                         ASU who cannot transfer
                                                         internally to an EOP may be
                                                         placed on a local CCCMS yard

  COVID-19                Program Guide 12-1-           Transfers from CDCR to DSH
  Temporary               16 (timelines for level        for inpatient hospitalization will
  Guidelines for          of care transfers)             occur only where an imminent,
  Transfer to DSH         Program Guide at 12-           life-threatening emergency
  Inpatient Care          3-1 to 2, 12-3-12 to           and/or serious mental health
  (filed Apr. 15, 2020,   14, 12-4-1, 12-4-13,           decompensation necessitates
  and as addressed in     12-4-16, 12-5-15, 12-          transfer, and where the patient
  the Court’s April       5-26 to 29, 12-5-32,           cannot be treated at their current
  24, 2020 Order          Chapter 6, 12-7-2 to 8,        institution or elsewhere within
  (ECF No. 6639)          12-7-11, 12-7-12, 12-          CDCR
  and subject to          8-1, 12-8-5 to 7, 12-8-       If referral meets standard and
  ongoing Special         9, 12-8-11 to 12, 12-9-        foregoing criteria, then CDCR
  Master monitoring       2 to 3, 12-9-4 to 5, 12-       and DSH officials will consult
  as required by the      9-6, 12-9-12 to 14, 12-        regarding the transfer, including
  Court’s April 17,       10-12 to 13, 12-10-19          discussing COVID-19 risk. If
  2020 Order (ECF         to 21 (access to higher        there is disagreement, the
  No. 6622))              levels of care)                patient will not transfer to DSH




[3539789.12]                                A-19
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 28 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision             Summary of Departure
                        CDCR-DSH MOU              In the absence of COVID-19
                        and PIP Policy             testing, quarantine shall occur
                        12.11.2101(A) –            for 14 days pre- or post-transfer
                        Referrals and
                                                  Discharges from DSH will
                        Admissions
                                                   follow existing criteria,
                                                   although a consult between
                                                   DSH and CDCR officials, and
                                                   quarantine, will occur as
                                                   necessary
                                                  The Special Master continues to
                                                   closely monitor all referrals,
                                                   rejections and completed
                                                   transfers to and from the DSH
                                                   inpatient programs. See ECF
                                                   No. 6622 at 3. DSH and CDCR
                                                   have collaborated to refine the
                                                   risk analysis of balancing the
                                                   patients’ psychiatric medical
                                                   needs with the COVID-19 risk
                                                   factors with the advent of new
                                                   testing capabilities, under the
                                                   supervision of the Special
                                                   Master and within the limits
                                                   outlined in the Court’s April 24,
                                                   2020 Order (ECF No. 6639).
                                                   DSH is working with the
                                                   Special Master’s experts and
                                                   CDCR to update and revise
                                                   these transfer protocols to
                                                   capture accurately the COVID-
                                                   19 risk analysis that is occurring
                                                   in practice.




[3539789.12]                           A-20
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 29 of 61



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision             Summary of Departure

  COVID-19           [Pending]
  Temporary
  Transfer
  Restriction
  Psychiatric
  Inpatient Programs
  FLEX Guidance

  Tele-Mental Health [Pending]
  Memorandum

  Procedure for       [Pending]
  Resumption of
  Inpatient Transfers




[3539789.12]                           A-21
       Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 30 of 61



II
                  :" ,,1-.!'i.:?',i:i1   q,,1   , ,    t   .1.,.::::tJ,'it,'-:   l-"'t: i,,   r,'',:,11.,:


                 HEALTH CARE SERVICES
MEMORANDUM
 Date:        March 25, 2020
 To:         Chief Executive Officers
             Chief Psychiatrists
             Chief of Menta! Health
             Senior              Su                   rs
 From:



                  E  c.       Ph.                PH, MA, CCHP
             Deputy Director (A)
             Statewide Mental Hea               Services
 Subject:    COVID-l9    -   MENTAL HEATTH DELIVERY OF CARE GUIDANCE


ln response to the current coronavirus disease 2019 (COVID-19) pandemic and out of an
abundance of caution the California Department Corrections and Rehabilitation (CDCR)
Statewide Mental Health Program (SMHP) is taking necessary precautions to reduce exposure to
Coleman patients and menta! health staff by addressing exceptional allowances provided. This
memorandum provides guidance for the delivery of mental health care with the understanding
that new challenges and impacts of COVID-19 may permit more restrictions at some institutions
than others as we move through this difficult time and may likewise lead to interim changes in
practice and/or policy exceptions not otherwise allowed by the Mentol Heolth Services Delivery
System Progrom Guide 2009 Revision.

Clinical Ieadership (to include Chief Executive Officers, Chiefs of Mental Health, Chief Nurse
Executives, Chief Medical Executives, and the Chief Psychiatrist) shall assess program capacity
and make determinations on admission and discharge practices based on factors to include
available workforce, known COVID-19 exposure, etc.. Leadership must consider individual patient
needs, facility-system flows, and the degrees of risk when making these decisions.

To ensure patients continue to receive the most appropriate and effective interventions
necessary to meet their needs, each clinical provider shall assess the patient's needs and
continue to deliver services as appropriate in person, or via tele-health technology such as
WebEx, Citrix, and other solutions.

The attached chart serves as a guide and provides a tiered approach on the delivery of care
dependent upon each institution's staffing and operational circumstances. The CEOs, in
consultation with the Wardens, will determine which tier shall be applied each day. Tier One

                                                                                                                    r' ( ) !-1(i.,: 'r:.ll ,illl
HEALTH CARE                  I@                                                                              i lt. i.rti,il, ( A ,l ,l\1:l

               'ERVICES
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 31 of 61


represents operating close to Program Guide requirements, while Tier Four represents
dramatically decreased resources. The following factors shall be taken into consideration when
determining the tier an institution wil! operate within:
   o Clinical and custodial staffing levels
   . Space availability
   o Social distancing requirements
   o Local and statewide restrictions on movement
    o      Quarantines and lsolations

Mental Health Patients
Mental health patients are at increased risk for escalation in depression, anxiety, panic attacks,
psychomotor agitation, psychotic symptoms, delirium, and suicidality during this COVID-19
pandemic. Sources of stress include social isolation, decreased sensory stimulation, !ack of access
to standard clinical programing, diminished coping strategies, and !imited outdoors or out-of-cell
exercise and activities. We are focused on three critica! areas during this COVID-19 pandemic: 1)
Preserving life; 2) Stabilizing of acute mental health deterioration; 3) Helping the menta! health
population cope.

Provisions of Treatment
To the extent possible, institutions shall follow current Program Guide policies and procedures
including, but not Iimited to: clinicalcontacts, group and treatment requirements, emergent and
urgent referral processes, crisis intervention, suicide prevention, and inpatient referrals.
However, to ensure patients receive the essential care and support services during this time of
fewer onsite staff and various restrictions on patient movement the below and attached
guidelines provide direction on ways to provide services and minimize the risk to both patients
and staff:

    a      lndividual clinical contacts shall continue while maintaining socia! distancing. As
           institutions move toward less patient movement measures and staffing levels decrease,
           individual contacts should be triaged by emergent referrals, patient acuity and levels of
           care.
    a    lnterdisciplinary Treatment Teams (IDTT) shall continue while maintaining social
         distancing. ln lieu of the tradition setting, the use of technology should be optimized to
         ensure attendance by all IDTT members. The best solution is to turn team meetings into
         teleconference meetings, with staff calling in from their individual offices.
    a    Groups shall continue but may be reduced in size in order to adhere to social distancing
         requirements. ln addition, alternative locations should be explored. Larger classrooms
         or vocational space, temporarily closed during this time, could be used to allow for social
         distancing for groups. Develop in-cell Recreational Therapy and other group activities
         that can be conducted and distributed.
         Patients in isolation and/or quarantine will not attend groups but shal! be provided with
         therapeutic treatment packets, workbooks, and other in cell activities and shall receive
         daily rounding by a primary clinician and a psychiatrist.


Page | 2
     Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 32 of 61


    a      Psychiatry and primary care clinicians should be consulted urgently on patients expressing
           suicidal ideation or intent, psychosis, medication side effects, incomplete symptom
           control, or acute agitation.
           Psychiatry should also be consulted for other non-urgent significant psychiatric symptoms
           as usual.
    a      ln the event of severe staffing shortages, frequent mental health wellness and
           surveillance rounding is required with liaison between psychiatrists, psychologists, suicide
           prevention coordinators and recreationa! therapists to identify significant concern for a
           patient's menta! health sequelae. These rounds are to identify any urgent/emergent
           clinica! issues including but not limited to acute suicidality.
    a      lssues identified through these rounds are to be promptly brought to the attention of the
           assigned psychiatrist.
    a      Staff perforining rounds shall use appropriate personal protective equipment (PPE) as
           determined by public health.
    a      Psychiatry encounters may be via tele-psychiatry during the COVID-19 pandemic as
           approved by the hiring authority (See section on tele-psychiatry below for details).

Suicide Prevention
As much as possible, all Suicide Risk Assessments shal! continue per policy and patients identified
as a suicide risk will receive an in-person mental health evaluation. As operational abilities are
impacted due to staff reductions, the clinician assessing the patient for suicidality will conduct
the Columbia screener and a full mental health status exam and do the following:

           1.   lf the patient screens positive, he/she shall be placed in alternative housing and be
                referred to a Mental Health Crisis Bed (MHCB). Within 24 hours of placement in the
                MHCB or if the patient remains in alternative housing longer than 24 hours, a full
                Suicide-Risk and Self-Harm Evaluation shall be completed.
           2. lf the patient     screens negative, the clinician shall establish a safety plan with the
                patient and he/she can be returned to housing with a consult order for the primary
                clinician to see the patient with an urgent or routine referral.
                - All (5) five-day follow-ups will be completed in person, per policy, while
                     maintaining social distancing.
                - As the operational abilities begin to limit clinical contacts and services,
                     Administrative Segregated Unit workbooks shal! be distributed to Enhanced Out-
                     Patient housing units and the Correctional Clinical Case Management System
                     population for in-cell activities.
                - Suicide Prevention and Response Focus lmprovement Team Coordinators shall
                     distribute the high risk list to all primary clinicians and psychiatrists. Cell visit
                     check-ins with these patients shall be conducted by a mental health provider, in
                     addition to the required scheduled appointments.




Page | 3
     Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 33 of 61


lnpatient Referrals and Services
As of March L7,2O2O, the Department of State Hospitals (DSH) has temporarily suspended
patient transfers to and from CDCR. As a result, patients referred to a higher level of care of at
least a restrictive housing of a DSH facility will remain at CDCR. The below information and
reminders are critical to ensure all patients currently housed or awaiting placement to an
inpatient bed receive the appropriate care and oversight during this time.
    o All referrals to higher levels of care shall continue as clinically indicated and determined
        by the IDTT.
    o Patients housed out of their least-restrictive housing due to the inability to transfer to
        DSH, shall be placed in the least restrictive housing available within CDCR.
    o As wait times increase, every effort shall be made to provide these patients with the
        services commensurate with their level of care. This includes providing enhanced out-of-
        cell time and therapeutic activities as well as daily rounds, as operations allow, while
        awaiting transfer.
    o Patients housed in an MHCB awaiting transfer to a higher level of care and patients in
        alternative housing awaiting transfer to an MHCB will be provided enhanced out-of-cell
       time and therapeutic activities as well as daily rounds, as operations allow, while awaiting
       transfer.
    r lnpatient licensed beds shall not be closed to admissions by the institutions without going
       through the proper authorization and notification process.

Patient Education
Clinical focus shall be on supporting patients by encouraging questions and helping them
understand the current pandemic situation. Clarify misinformation and misunderstandings
about how the virus is spread and that not every respiratory disease is COVID-l9. Provide
comfort and extra patience. Check back with patients on a regular basis or when the situation
changes. Recognize that feelings such as loneliness, boredom, fear of contracting disease,
anxiety, stress, and panic are norma! reactions to a stressful situation such as a disease outbreak.
Key communication messages       to mental health patients:
    o      The importance of reporting fever andlor cough or shortness of breath along with
           reporting if another patient is coughing in order to protect themselves. lndicate how
        these reports should be made.
    o   Reminders about good-health habits to protect themselves, emphasizing hand hygiene.
    o   Plans to support communication with family members if visits are curtailed.
    o   Plans to keep patients safe, including social dastancing.


Patient lsolation (Svmptomatic Patientsl
A critica! infection control measure for COVID-19 is to promptly separate patients who are
sick with fever or respiratory symptoms away from other patients in the general population.
Precautionary signs shall be placed outside the isolation cell and PPE appropriate protocols
shall be followed.




Page | 4
        Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 34 of 61


Quarantine (Asvmptomatic Exposed Patientsl
The purpose of quarantine is to assure that patients who are known to have been exposed
to the virus are kept separated from other patients with restriction of movement to assess
whether they develop viral infection symptoms.

    a    Exposure is defined as having been in a setting where there was a high likelihood of
         contact with respiratory droplets and/or body fluids of a person with suspected or
         confirmed COV|D19.
    o    Examples of close contact include sharing eating or drinking utensils, riding in close
         proximity in the same transport vehicle, or any other contact between persons likely
         to result in exposure to respiratory droplets.
    a    The door to the Quarantine Unit should remain closed. A sign should be placed on
         the door of the room indicating that it is a Quarantine Unit which lists recommended
         persona! protective equipment (PPE).
    a    Medica! Holds are employed for both isolation and quarantine. A temporary
         prohibition of the transfer of patients with the exception of legal or medical
         necessity is now in place.

Social Distancing
To stop the spread of COVID-19, social distancing must be employed. CDC officials recommend
avoiding large gatherings of more than 10 people and maintaining a distance of 6 feet from other
people. This reduces the chance of contact with those knowingly or unknowingly carrying the
infection.

Patient-to-Patient Patient-to-Staff Social Distanci ne
lf group spaces are too small to accommodate the 6-feet rule, consider smaller group sizes in the
interim. Groups can be smaller with hagher frequency or this may mean needing to decrease the
number of treatment offerings. Say to the patients that because of the COV|D19, "We have a
policy of keeping at least 6 feet of distance between patients and staff and patients and each
other, which is why l'm sitting here and you're sitting there." lf you don't say it, many patients
may misinterpret socia! distancing (i.e. "my clinician is scared of me"). Maximize disinfection of
all areas used for group and 1:l treatment.

Tele-Psvchiatrv and Social Distancine
With the latest expansion of tele-psychiatry waivers, exceptions issued by the Center for
Medicare and Medicaid Services (CMS), tele-psychiatry may be used to minimize any COVID-19
impacts that could disrupt the daily psychiatric services to patients. Psychiatrists who are unable
to come into the institution because of personal risk factors (age > 55, chronic medical condition,
etc.) or are under a personal quarantine who are otherwise fit to work can be authorized to use
WebEx to conduct patient visits from a home computer that has a camera, speaker, and
microphone. A state laptop with a VPN or any home computer with Citrix can access the EHRS.




Page | 5
    Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 35 of 61


   o   Each clinician who is providing tele-services will require a tele-presenter within the
       institution.
   o   Tele-presenters can include Medical Assistant, Certified Nursing Assistant, Licensed
       Vocational Nurse, Registered Nurse, or any other healthy employee who is available to
       assist. This could include support staff who are on Administrative Time Off.
   o   Presenters shall be provided PPE as needed based upon public health recommendations.
       Successful use of tele-psychiatry will require clinic space, tele-health equipment, !T
       assistance, scheduling organization, escort support, frequently updated telephone and
       emailcontact lists, and local executive leadership support.


cc: Diana Troche, DDS, Undersecretary
    Joseph Bick, MD, CCHP, Director
    Connie Gipson, Director
    Regional Health Care Executives
    Deputy Directors




Page | 6
  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 36 of 61




ll                 HEAHH CARE SERVICES

MEMORANDUM
 Date:          March 20,2O2O

 To:            Wardens
                Chief Executive Officers



                STEVEN THARRATT, MD, MPVM, F
                Director, Health Care Operations
                Statewide Chief Medical Executive



                CONNIE GIPSON;Director


 Subject:       COVID 19 Pandemic    - Guidance   Regarding Field Operations



ln response to the current coronavirus disease 2019         (COVID-19) pandemic, and      out of               an
abundance of caution, California Department of Corrections (CDCR) and California Correctional
Health Care Services (CCHCS) are taking necessary precautions in an effort to reduce exposure to
both inmates and staff. This memorandum replaces the one sent on March 18, 2020, and
provides guidance on inmate screening, isolation, quarantine, social distancing, and essential
health care services.

Screening on Entry into the Prison

lmmediately upon entry, all inmates must be screened for symptoms of influenza-like illness (lLl)
including COVID-l9. The inmate populations that must be screened include, but are not limited
to, inmates entering via reception centers, receiving and release locations, fire camps,                     and
returning from court, a higher level of care, or an offsite specialty appointment. The screening
shallinclude:

   L.    Askingthe following questions.
         a. Do you have a cough?
         b. Do you have a fever?
         c. you have difficulty breathing?
             Do
   2.    Measuring the patient's temperature.

                             I                                                         P.U.    Ijlx 5E!5ll
HEALTH CARE SERVICES         I                                                   I jk i:iiot   e   4.,-',   .)r'rq:
  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 37 of 61

MEMORANDUM                                                                                      liase 2   .-)t 4


Based onthe outcome of the screening questions, temperature readang, and the nurse's clinical
judgement, individuals shall be housed according to one of the three options noted below.

    !l   lsolation: Any inmate who answers "yes" to one or more of the screening questions
         and/or has a temperature above 100.4 must be isolated.
    !)   Quarantine: Reception center lnmates arriving from the jail who answer "no" to all of the
         screening questions must be quarantined for a period of 14 days.
    fl   Other Housine: AII other inmates returning to CDCR or transferring between prisons who
         answer "no" to all of the screening questions may be housed as appropriate per custody
         and clinical protocolthat does not require placing in quarantine.

Screenlng within the Institution

Patients with lll symptoms including possible COVID-19 should be screened in a manner that
minimizes exposures to others. Strategies to be considered include, but are not limited to,
screening primarily in the housing unit clinics, separate "lLl-only" clinics, spaces made available
by modified programming or, if needed, the triage and treatment area (TfA). Patients with lll
symptoms shall be isolated. Individuals exposed to patients with lll symptoms should be
quarantined.

Social Distancing

Social distancing strategies should be implemented as much as possible for all individuals;
however, it is imperative that social distancing be enforced for the most vulnerable patients
including, but not limited to, hish risk 1. hieh risk 2, presnant, and anv other patient at hish risk
oer clinical iudeement.

Provide information to all individuals about why their movements may be restricted to a greater
degree than others (e.g., older adults and those with serious health conditions), and consider the
implications of potential stigma and social isolation. For prisons that do not have a large number
of vulnerable patients, cohorting or housing these patients together should be avoided if
possible. Cohorting vulnerable patients is not recommended as they are more susceptible to
contracting and rapidly spreading the disease to other high-risk patients and are at high risk for
developing serious complications or death related to the disease. For the most vulnerable
patients def ivery of meals and medications to the cell front should be consid ered if feasible.

General strategies for all individuals regardless of clinical risk will need to be tailored to the
available space in the facility and the needs of the population and staff. Examples of strategies
where feosible may include, but not be limited to:

   o     Maintaining a distance of six feet between individuals.

                            I
                                                                                        i:.!-). il.lx;1835i]c
HEALTH CARE SERVICES        I                                                       ilk tirr>ve, r-A 35:51:
  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 38 of 61

MEMORANDUM                                                                                         f   aie   I   {-.f   4




    o   Not congregating in groups of 10 or more individuals.

    o   Reassigning bunks to provide more space between individuals.

    o   Suspending group programs where participants are likely to be in close contact.

    o   Rearranging scheduled movements       to minimize   mixing   of individuals from different
        housing areas.

    r   Minimizing housing assignment changes unless necessary for health care reasons and/or
        safety and security concerns.

   o    Providing meals inside the housing unit if feasible or extending meal times to reduce
        crowding and increase social distancing along with thoroughly disinfecting solid surfaces
        including but not limited to such as tables, chairs, railings, and door knobs.

   o    Restricting recreation yard usage to a single housing unit per yard, where feasible.

Essential Health Care Services

Hospital and Emergencv Department Services

Hospital send outs should be limited to only those patients who require a higher level of care to
prevent or reduce the risk of morbidity and mortality. lf patients can safely receive clinically
appropriate care at the prison they should not be sent out. Patients presenting with lLl symptoms
that are manageable within our system capabilities should remain in our care. Symptomatic but
stable patients should not be sent to emergency departments or community hospitals.

Specialtv Services

Effective immediately, allelective procedures/surgeries shall be postponed, as well as onsite and
non-essential offsite specialty medical appointments, until further notice. Use discretion in
keeping only appointments that are absolutely necessary and consider telemedicine as an option
as well. Examples    of necessary specialty appointments include, but are not limited to,
face-to-face oncology care for pre-chemotherapy planning, diagnostic colonoscopies for positive
screening, and symptomatic patients that cannot wait several weeks for further evaluation and
treatment. Patients who require frequent appointments outside the prison (such daily chemo or
radiation therapy or transports to an offsite Narcotic Treatment Program) may require special
housing accommodations, if feasible, and should wear a surgical mask if possible.

Primarv Carq Services

Heafth Care 7362 requests that require a face-to face encounter should be conducted in ways
that minimize patient movement and exposure to others within the facility. lf possible, during
                           I
                                                                                           P.tl. Ei..>r :fi6:.C(
HEALTH CARE SERVTCES       I                                                        Fllq   Grcvc, l.-A :r5:51
  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 39 of 61

 MEMORANDUM                                                                                      Pagr 4 +f      rl


regular business hours, primary care teams should consider triaging patients complainang of lLl
symptoms at cell front using appropriate Personal Protective Equipment (ppE). After regular
business hours, 7362 screening for patientswith lLl or COVID-19 symptoms shall be done at cell
front by a nurse. Transport to TTA shall be reserved for patients needing urgent or emergent
care. Whenever patients with lLl symptoms must be transported outside their cell, the patient
shallwear a surgical mask.

Non-essential primary care appointments with providers such as preventive health screenings,
routine health care7362 referrals, some chronic care visits, and other appointments that do not
pose a risk of harm if delayed several weeks should be postponed.

Medications

Medications need to be converted to "Keep on Person" (KOP) where possible. lf medications
must be prescribed Nurse Administered or Direct Observation Therapy (NA/DOT), the regiment
should be prescribed once or twice daily if possible. In addition to administering medications cell
front or bedside for the most vulnerable patients, institutions should consider other situations
where cell front medications can be given depending on staffing in order to reduce movement
and the congregation of more than ten persons that does not allow social distancing.

The health and safety of all individuals within the institutions is a top priority. We believe taking
these steps now is in the best interest of all. Please work together at the institution to
operationalize the guidance provided above.

cc:   Joseph Bick, MD
      Renee Kanan, MD, MPH
      Barbara Barney-Knox
      Regional Health Care Executives
      Regional Chief Nurse Executives
      Regional Deputy Medical Executives
      CCHCS Deputy Directors
      Kimberly Seibel
      Jennifer Barretto
      Associate Directors, DAI




                            I
                                                                                       P.t:r. $,lx   f885r[
HEA$H CARE SERVTCES         I                                                       Iih Grcve.   (-.A   !5:51
State of California                                                                    Department of Corrections and Rehabilitation

                Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 40 of 61
Memorandum
Date:         April 1, 2020

To:           Associate Directors, Division of Adult Institutions
              Wardens
              Chief Executive Officers
              Chiefs of Mental Health
              Chief Psychiatrists
              Senior Psychiatrists, Supervisors



Subject:      RESTRICTED HOUSING, RECEPTION CENTERS, PSYCHIATRIC INPATIENT PROGRAM PHONE
              CALLS

              This memorandum is in response to the Coronavirus (COVID-19) and current allowable
              phone call privileges for inmates housed in restricted housing, Reception Centers (RCs}, and
              Psychiatric In-Patient Programs (PIPs). The Division of Adult Institutions (DAI) recognizes the
              need for inmates to be able to maintain communication with family and friends and is taking
              proactive measures in an effort to assist inmates with increased communication.

             This memorandum is to provide direction in regards to providing inmates housed in
             restricted housing, RCs, and PIPs the ability to make phone calls above their current privilege
             group. Wardens are directed to implement these additional phone call privileges.
             Institutions will utilize the current inmate phone equipment that already exists. Precautions
             are to be taken for both staff and inmate safety to include procedures to limit risk of
             exposure and transmittal of illness from inmate to inmate as phone calls are provided.

             General strategies for providing all restricted housing, RC and PIP inmates' phone calls will
             need to be tailored by each respective institution based on physical plant design along with
             taking the following recommendations into consideration:

                      •   All Non-Disciplinary Segregation (NDS) inmates will be allowed to make a phone call
                          once a week (currently NDS A inmates are permitted one phone call a week, and NDS
                          B inmates are permitted one phone call a month)
                      •   All other inmates in restricted housing units will be allowed to make a phone call
                          once every two weeks (currently no phone calls are permitted)
                  •       C status inmate will remain on phone restrictions until C status has been completed or
                          removed
                  •       RC inmates will be provided one phone call a week (currently one phone call within
                          first seven days of arrival and one phone call per month afterwards}
                  •       PIP inmates will be allowed to make one phone call a week unless restricted by the
                          Interdisciplinary Treatment Team with clinical justification documented in the health
                          record
Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 41 of 61

Associate Directors, Division of Adult Institutions
Wardens, Chief Executive Officers, Executive Directors
Chiefs of Mental health
Page2



As a result of COVID-19, the Office of Correctional Education, the Division of Rehabilitative
Programs (DRP) classes, and Visiting have been temporarily dosed. Correctional staff
assigned to the Office of Correctional Education, DRP, or visiting positions as an e,cample
may be redirected to help facilitate the phone calls in the RCs, restricted housing units, and
PIPS.

This policy memorandum wilf remain in effect until this COVID-19 crisis is no longer in effect
or rescinded.

This situation remains fluid and ever changing, thank you for your patience and cooperation.
If you have any questions, please contact Justin Penney, Special Assistant to Deputy
Director, Faa1i O erations, DAI, at (916) 323-1029 or Justin.penney@cdcr.ca.gov.




Director
                                                EUR~.9,M~P
                                                Deputy Director (A}
Division of Adult Institutions                  Statewide Mental Health Program

cc Kimberly Seibel
    Patrice Davis
    Justin Penney
    Angela Ponciano
    Michael Golding
    Travis Williams
    laura Ceballos
    Mental Health Regional Administrators
    Regional Health Care Executives
             Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 42 of 61
State of California                                                 Department of Corrections and Rehabilitation


Memorandum
Date:    April 1, 2020

To:      Associate Directors, Division of Adult Institutions
         Wardens
         Chief Executive Officers
         Chiefs of Mental Health
         Chief Psychiatrists
         Senior Psychiatrists, Supervisors



Subject: COVID-19 PROGRAMMING OPPORTUNITIES FOR INMATES PARTICIPATING IN THE MENTAL
         HEALTH SERVICES DELIVERY SYSTEM IN RESTRICTED HOUSING


         The purpose of this memorandum is to announce the implementation of third watch
         programming opportunities within restricted housing in response to the current Coronavirus
         (COVID-19) disease. This program implementation shall remain intact during the duration of
         the pandemic. At the resolution, all programming will reconvene to their original format.

        In the event mental health groups and clinical one-to-ones are unable to occur in the restricted
        housing units, wardens will ensure evening (PM) yard is provided to inmates in the mental
        health services delivery system. For those units designated to quarantine status, all movement
        will be in accordance with current departmental expectation. This direction has been
        developed in order to maximize out-of-cell time and enhance the Department's suicide
        prevention efforts during this pandemic. The attached listing identifies those institutions and
        their respective restricted housing units already staffed to provide PM yard. Due to the
        direction to increase evening programming opportunity within every mental health restricted
        housing program, the wardens without staffing for PM yard will have the authority to approve
        overtime on an as needed basis. All overtime detail code for this program will be coded as
        "MHYD" to accurately capture expenditures and a weekly report of incurred overtime will be
        reported to the respective Associate Director.

        Wardens are encouraged to collaborate with Mental Health managers and provide innovative
        methods to assist in combating boredom and encouraging mental stimulation within their
        restricted housing settings. Wardens shall also ensure precautions are taken for both staff and
        inmate safety to include procedures to limit risk of exposure and transmittal of illness (social
        distancing) from inmate to inmate.

        If you have any questions, contact Lourdes White, Captain, Mental Health Compliance Team,
        via email at Lourdes.White@cdcr.ca.gov or via phone at (916) 835-5679.
   Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 43 of 61

Associate Directors, Division of Adult Institutions
Wardens
Chief Executive Officers
Chiefs of Mental Health
COVID·l9 Programming Opportunities for Inmates Participating in the Mental Health Services
Delivery System in Restricted Housing
Page 2

       (
                                                      EUREKA C. DA~    f:.4,
                                                      Deputy Director (A)
                                                                                 ~P

                                                      Statewide Mental Health Program
Division of Adult Institutions

Attachment


Cc: Kimberly Seibel
   Jennifer Barretto
   Joseph Bick, MD
   Angela Poniciano
   Adam Fouch
   Joe Moss
   Michael Golding
   Travis Williams
   Laura Ceballos
   Lourdes White
   Mental Health Regional Administrators
   Regional Healthcare Executives
Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 44 of 61
                                Mental Health Restricted Housing
                                       Third Watch Yard


                                 INST        Housing Destgnation

                                  COR             ASU-STRH
                                 HOSP             ASU-STRH
                                 KVSP             ASU-STRH
                                 PBSP             ASU-STRH
                                  LAC             ASU-STRH
                                 CMC               EOPASU
                                 PVSP               STRH
                                 SATF               STRH
                                 SVSP               STRH
                                 SAC                STRH




   Program Support Unit v.3.30.2020
                  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 45 of 61
State of California                                                            Department of Corrections and Rehabilitation


Memorandum
Date:       April , 1, 2020

To:        Associate Directors, Division of Adult Institutions
           Wardens
           Chief Executive Officer
           Chiefs of Mental Health
           Chiefs of Psychiatry



Subject:   COVID- 19 ELECTRONIC APPLIANCE PROGRAM FOR RESTRICTED HOUSING INMATES

           The purpose of this memorandum is to announce the implementation of the Electronic
           Appliance Loaner Program in all restricted housing areas. Restricted housing shall encompass
           those inmates confined to quarters who are not permitted normal release, therefore require a
           greater degree of supervision than normal. This program has been developed in order to
           enhance the Department's in-cell activities in response to the COVID-19 pandemic. This
           program implementation shall remain in effect during the duration of the pandemic. Upon
           resolution, the memorandum dated January 22, 2014, titled, Mu/ti-Powered Radio Loaner
           Program in Administrative Segregation Units, and memorandum dated August 4, 2017, titled
           Electronic Tablet Loaner Program in Administrative Segregation and Short-term Restricted
           Housing, shall reconvene.

           The electronic appliance loaner program shall be implemented within all restricted housing
           units. Upon placement into restricted housing, all offenders shall be offered an electronic
           appliance as described below. Staff shall also ensure all appliances have been disinfected prior
           to any issuance or redistribution from one inmate to another. The process will be as follows:

              •     Initial Intake
                         o During the initial 72-hour intake period, a loaner crank radio shall be issued if
                             available.
              •     After Intake, the following may be provided:
                         o Television
                                 ■ If the assigned cell has power capabilities and a television service
                                     provider, a television may be issued.
                                        • If the offender has a television in their personal property, it shall
                                            be retrieved and provided to the inmate.
                                        • If the inmate does not have an electronic appliance in their
                                            personal property, a loaner television shall be issued first.
                                        • In the event the cell does not have power capabilities, or there
                                            are not sufficient loaner televisions, staff shall issue the inmate a
                                            crank radio as outlined below.
   Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 46 of 61
Associate Directors, Division of Adult Institutions
Wardens
Chief Executive Officers
Chiefs of Mental Health
Electronic Appliance Program for Restricted Housing Inmates
Page 2



           o   Radios
                  • If the assigned cell has power capabilities and the offender has a corded
                      radio in their personal property, it shall be retrieved and provided to the
                      inmate.
                  ■   If the assigned cell does not have power capabilities, a loaner crank radio
                      shall be issued.
                  ■   Should radios not be available, a wait list by date of placement shall be
                      established and issued by arrival date order.

Expectations

       o   Inmates will be allowed to keep the appliance until they are released from restricted
           housing, or issued an entertainment appliance from their personal property.
       o   All property restrictions relative to entertainment appliances within restricted
           housing shall be suspended during this program.
       o   Each institution shall ensure each loaner electronic appliance is issued a state
           property tag for accountability.
       o   The restricted housing supervisor shall be responsible to ensure the assigned
           property officer and inmate complete a CDCR 128-B, Electronic Appliance Loaner
           Program Agreement form upon issuance.
       o   The assigned property officer will track issuance of the appliance on a distribution
           log, and will ensure the appliance is in proper working order. Upon release from
           restricted housing, the inmate shall relinquish the loaner electronic appliance.
       o   If the electronic appliance has been altered or destroyed, the restricted housing
           supervisor shall determine if it was intentional or unintentional. In the event it has
           been determined to be intentional, staff shall utilize progressive discipline per
           California Code of Regulations Section 3312. In addition, the inmate will be charged
           the full replacement cost.
       o   Those institutions authorized to use the Electronic Tablet Loaner Program in their
           restricted housing units shall continue to offer tablets as a viable electronic
           appliance.

Wardens are directed to implement these procedures immediately. Provide proof of practice
to your respective Mission Associate Director within 1 week of the date of this memoradum. In
addition to this directive, Wardens are encouraged to collaborate with Mental Health
managers and provide innovative methods to assist in combating boredom and encouraging
mental stimulation within their restricted housing settings.
   Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 47 of 61
Associate Directors, Division of Adult Institutions
Wardens
Chief Executive Officers
Chiefs of Mental Health
Electronic Appliance Program for Restricted Housing Inmates
Page 3



If you have any questions, contact Lourdes White, Captain, Mental Health Compliance Team,
at (916) 835-5679 or Lourdes.Whit e@cdcr.ca.gov.




                                                        Original Signed by:
                                                        JOSEPH BICK, M.D.
Director                                                Director
Division of Adult Institutions                          Health Care Services

Attachments

cc: Kimberly Seibel
    Jennifer Barretto
    Eureka C. Daye, Ph.D., MPH, MA, CCHP
    Mental Health Regional Administrators
    Regional Healthcare Executives
    Michael Golding
    Angela Ponciano
    Adam Fouch
    Joe Moss
    Travis Williams
    Dawn Lorey
    Lourdes White
       Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 48 of 61




MEMORANDUM
 Date:          April 5, 2020
                Chief Executive Officers
                Chief Psychiatrists
 To:
                Chiefs of Mental Health
                Senior Psychiatrist, Supervisors
                Joseph Bick, MD (signature on file)
 From:
                Director (A), Division of Health Care Services
 Subject:       COVID-19 SCREENING PRIOR TO MENTAL HEALTH TRANSFERS

Referrals to Mental Health Inpatient care shall continue when a patient requires such placement to prevent serious
harm to self or others or to address serious mental health decompensation. Transfers must take place in a manner
that minimizes the risk for transmission of COVID-19. Therefore, all Mental Health patients shall be screened for
COVID-19 within 12 hours of transfer from one facility to another.

Screening shall be performed by a medical or psychiatric physician in consultation with the institution public health
or infection control nurse prior to the patient leaving a facility. The clearance shall be clearly documented in a
transfer note in the chart. Prior to patient transfer, the content of the note shall also be verbally communicated from
the sending psychiatrist or other medical physician to the Chief or Senior psychiatrist at the receiving institution.

The following information shall be included in the transfer note:

             1.    Title Note: Medical screening transfer note
             2.    Referring Institution
             3.    Receiving Institution
             4.    Does the patient have a new or worsening cough? [Y/N]
             5.    Does the patient have a fever (>100 F)? [Y/N]
             6.    Is the patient experiencing new or worsening shortness of breath? [Y/N]
             7.    Is the patient currently on isolation? [Y/N]
             8.    Is the patient currently on quarantine? [Y/N]
             9.    Is the patient known to be a contact of a confirmed COVID -19 case? [Y/N]
             10.   Include the patient’s vitals for the last 14 days as available
             11.   Rationale for recommending transfer.


cc: Diana Toche, DDS, Undersecretary of Healthcare
    Steve Tharratt, MD, Director Healthcare Operations
    Connie Gibson, Director, Division of Adult Institutions
    Eureka C. Daye, Deputy Director (A), Statewide Mental Health
    Renee Kanan, MD, MPH, Chief Quality Officer, Deputy Director of Medical Services
    Barbara Barney-Knox, Deputy Director of Nursing (A), Statewide Chief Nurse Executive
    Jay Powell, Associate Warden, HCPOP
    Regional Health Care Executives
    Regional Chief Nurse Executives
    Regional Deputy Medical Executives
    Deputy Directors

                                                                                                         P.O. Box 588500
                                                                                                     Elk Grove, CA 95758
  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 49 of 61


                CALIFO RNI A CORRE CT IONAL



MEMORANDUM
                HEALTH CARE SERVICES
                                                                                      •
Date: April 10, 2020
To:      Associate Directors, Division of Adult Institutions
            Wardens
            Chtef Executive Officers
            Chiefs of Mental Health
            Chief/Senior Psychiatrists
            Chief Medical Executives
            Chief Nurse Executives
            Psychiatric Inpatient Pro ram Executive Directors
From:



                             CD
            Deputy Director (A}                           Director
            State · e Mental Health Program               Division of Adult Institutions




            BARBARA BARNEY-KNOX
            Deputy Director (A), Nursing
            califomia Correctional Health care Services
Subject:    COVID EMERGENCY MENTAL HEALTH TREATMENT GUIDANCE AND COVIO
            TEMPORARY TRANSFER GUIDELINES AND WORKFLOW
This memorandum announces the release of the COVID Emergency Mental Health Treatment
Guidance and COVIO Temporary Transfer Guidelines and Workflow (attached). These
documents provide guidance to the field regarding temporary treatment•in-place and the
activation of temporary housing for patients referred to an Inpatient level of care but may not
be able to transfer to another institution due to restrictions on transportation related to COVID-
19.

When a patient requires emergency inpatient care to prevent serious harm to self or others or
to address serious mental health decompensatlon, referrals to mental health inpatient level of
care shall contl,:iue per the COVID Temporary Transfer Guidelines and Workflow, and following
procedures detailed In the previously released COVID-19 Screening Prior to Mental Health
Transfers.

A Temporary Mental Health Unit (TMHU) Is a consolidation of high acuity patients in adjacent
cells where treatment can be provided to a group of individuals who require similar inpatient
CA L IFORNIA CORRECTIO NAL                                                            P. O 8,:,x 588500
HEALTH CARE SERVICES                                                              tfk Grc:s;e, CA 95 751:l
   Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 50 of 61

 MEMORANDUM
treatment. Institutions shall Identify clusters of cells for a TMHU per the COVIO Emergency
Mental Health Treatment Guidance. Local custody and healthcare leadership shall work
together to identify the TMHU locations.

The determination for the TMHU location shall be based upon space availability and the
following considerations:

     1. Suicide Resistant
     2. line of sight from the officers' station
     3. Contiguous grouping of cells
     4. Proximity to treatment space
     5. Available space in the unit for out-of-cell activities
     6. Functional loud-speaker svstem
     7. Reasonable access to an exercise yard

To ensure staff awareness of this guidance, Wardens and Chief Executive Officers (CEOs) shall
ensure training on this memorandum is completed and submit a proof of practice
memorandum Identifying the housing location of each TMHU. Wardens shall ensure all chief
deputy wardens, associate wardens, captains, and lieutenants receive On-the-Job training and
submit a proof of practice memorandum to their respective mission's Associate Director. CEOs
shalt ensure applicable healthcare staff receive On-the-Job training and submit a proof of
practice memorandum to the respective Regional Mental Health Administrators. Proof of
practice memorandums shall be submitted within 30 days from the date of this memorandum.

If you have questions or require additional information related to this memorandum, you may
contact the Men~al Health Policy Unit by email: CDCR MHPolicyUnit@)cdcr.


Attachment

cc: Angela Ponciano
     Laura Ceballos, Ph.D.
    Michael Golding, M.O.
    Amar Mehta, M.D.
    Shama Chaiken, Ph.D.
    Travis WIiiiams, Psy.O.
    Amber Carda, Psy.D.
    Steven tartwrlght, Psy.D.
    Steven Tharratt, M.D.
    Jennifer Johnson
    Adam Fouch
    Kimberly Seibel
    Jay Powell
    Regional Mental Health Administrators
    Regional Health Care Executives
C A LIFO AIHA CC,R R£: C T ION~t.
                                                                                P.O. Bo)( 53'3500
HEALTH CARE SERVICES                                                         rn Gro-.<?, CA 95 758
           Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 51 of 61
State of California – Department of State Hospitals                         Gavin Newsom, Governor




Memorandum

Date:           April 15, 2020
Subject:        DEPARTMENT DIRECTIVE ON SUSPENSION OF PATIENT
                ADMISSIONS FROM THE CALIFORNIA DEPARTMENT OF
                CORRECTIONS AND REHABILITATION (CDCR)


                Pursuant to Governor Gavin Newsom’s Proclamation of a State of
                Emergency dated March 4, 2020, the Director of the Department of State
                Hospitals issued a Directive suspending the admission of patients placed
                at DSH facilities pursuant to Penal Code section 2684 (Coleman patients).
                This Directive is set to expire on April 15, 2020. On March 21, 2020, the
                Governor further provided the Director of the Department of State
                Hospitals authority to suspend any portion of the Penal Code as
                necessary to mitigate the effects of the COVID-19 pandemic pursuant to
                Executive Order N-35-20.

                During the last 30 days, the Department worked closely with CDCR to
                develop a plan to safely resume the transfer of individuals referred to DSH
                from CDCR pursuant to Penal Code section 2684.

                In light of the COVID-19 pandemic and current clinical guidance that
                facilities must maximize their efforts to prevent the introduction or slow the
                transmission of COVID-19 into DSH hospitals, as of April 16, 2020,
                Coleman patient admissions to DSH hospitals will resume but effectuated
                pursuant to temporary guidelines and protocols created by DSH and
                CDCR.




                STEPHANIE CLENDENIN
                Director

                Attachment: COVID-19 Guidelines for Transfer to DSH Inpatient Care




                         “Caring Today for a Safe and Healthy Tomorrow”
   Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 52 of 61


Ill ~
■■               HEALTH CARE SERVICES                                                  0
MEMORANDUM
 Date:       April 17, 2020
 To:          Associate Directors, Division of Adult Institutions
              Wardens
              Chief Executive Officers
              Chiefs of Mental Health
              Chief/Senior Psychiatrists
              Chief Medical Executives
              Chief Nurs         ·
                                       gram Executive Directors
 From:

               EUREKA C. DAYE, Ph.D,
               Deputy Director (A)                             Director
               Statewide Mental Health Program                 Division of Adult Institutions



              BARBARA BARNEY-KNOX
              Deputy Director (A}, Nursing
              California Correctional Health Care Services
 Subject:    COVID EMERGENCY MENTAL HEALTH TREATMENT GUIDANCE FOR MAX
             CUSTODY PATIENTS AND COVID ENHANCED OUTPATIENT PROGRAM
             TEMPORARY TRANSFER GUIDELINES AND WORKFLOW

This memorandum announces the release of the COVID Emergency Mental Health Treatment
Guidance for MAX Custody Patients and COVIO Enhanced Outpatient Program (EOP) Temporary
Transfer Guidelines & Workflow (attached). It also provides additional information and
clarification on the requirements for identifying and tracking of Temporary Mental Health Unit
(TMHU) cells. These documents provide guidance to the field regarding temporary treatment-in-
place for MAX Custody patients referred to an inpatient level of care and transfer for patients
with outpatient referrals.

Every effort shall be made to suspend MAX custody designation in order to house and treat the
patient in the least restrictive housing setting available within the institution. Within 24 hours of
referral, the Warden or designee shall review the patient's case factors and if the patient no
longer poses a threat to safety or security, a specialized Institutional Classification Committee
(ICC) shall occur with participation of a mental health clinician.

Due to the requirement of the specialized ICC occurring within 24 hours of referral, Wardens shall
ensure the appropriate ICC members are available on weekends or holidays to facilitate the

HEALTH CARE SERVICES       I~                                                                   .   <
  Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 53 of 61

MEMORANDUM                                                                                  Page 2 of 2


ICC. Chief Executive Officers (CEO) shall ensure the on-call mental health clinicians are also
available as needed on weekends and holidays. The patient shall be given the opportunity to
waive the 72 hour notice and effective communication shall be documented. In the event the
patient does not waive, the specialized ICC shall commence for the safety of the patients and as
supported by California Code of Regulations (CCR) Title 15, Section 3375 (f)(4)(A). The ICC shall
solely address the need to remove MAX custody for the purpose of treatment. The specialized
ICC shall not address any issues that could be considered adverse in nature.

Wardens and CEOs shall work together to identify where their TMHUs {both MAX and Mainline)
are located using the provided guidelines. The locations of the TMHUs must be reported by
providing the facility, housing unit, cell number, etc., as required on the Temporary MHU Beds
tracking sheet {attached). Wardens and CEOs shall submit the tracking sheet to the respective
Associate Directors and to the Mental Health Policy Unit by email: CDCR MHPolicyUnit@CDCR
and DAI-MHCompliance@cdcr.ca.gov within five days from the date of this memo.

Wardens shall ensure all Administrative Officers of the Day, Chief Deputy Wardens and
classification staff are trained on this direction within five days. CEOs shall ensure all necessary
clinical staff are trained on this direction within five days. The BET code OJT - 11061159 shall be
utilized and a certification memorandum shall be submitted to the respective Associate Directors
and the Mental Health Policy Unit by email:                  CDCR MHPolicyUnit@CDCR and DAI-
M HCompliance@cdcr.ca.gov.

Attachments

cc: Angela Ponciano
    laura Ceballos, Ph.D.
    Michael Golding, M.D.
    Amar Mehta, M.D.
    Shama Chaiken, Ph.D.
    Travis Williams, Psy.D .
    Amber Carda, Psy.D.
    Steven Cartwright, Psy.D.
    Steven Tharratt, M.D.
    Jennifer Johnson
    Adam Fouch
    Kimberly Seibel
    Jay Powell
    Regional Mental Health Administrators
    Regional Health Care Executives




               "   ("
                                                                                        P.O. Box 588500
HEALTH CARE SERVICES                                                                Elk Grove, CA 95758
     Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 54 of 61


        COVID Emergency Mental Health Treatment Guidance For MAX Custody Patients

When a MAX custody patient is referred to an inpatient bed, the patient shall be placed in an available
inpatient bed within the institution by HCPOP whenever possible. If no inpatient bed is available, the
patient shall be placed under observation as clinically appropriate until the following occurs within 24
hours:
        1. The Warden or designee will review the case and determine if a specialized ICC is necessary
             to consider suspension of MAX custody status.
        2. If a specialized ICC is warranted, it will be held with mental health participation as usual to
             assess the patient's reason for MAX custody designation and to determine if the MAX
             custody can be suspended to allow housing and mental health treatment as per the COVID-
             19 Temporary Emergency Transfer Guidelines document..
        3. If the specialized ICC suspends the MAX custody designation, then treatment and transfer
             will follow the COVID-19 Temporary Emergency Transfer Guidelines document.
        4. If the committee determines MAX custody cannot be suspended, the MAX custody patient
             shall be housed in a TMHU for a maximum of 10 days, that can be located in the following
             locations in the following priority:
                  a. EOP ASU Hub/PSU
                  b. STRH/LTRH
                  c. ASU

MAX Custody TMHU Location

Institutions shall identify a location where there are preferably 5-15 available clustered cells in a
segregation setting as specified above. This is not alternative housing. All TMHU cells will be visually
marked within the unit so staff are aware of their location. These units shall:
         1. Allow for potential 1:1 and 2:1 suicide watch
         2. Enable ease of tracking patients for mental health clinicians, custodial personnel, and
             nurses.
         3. Whenever possible, make it easier to perform milieu-based therapeutic alternatives such as
             groups (including educational groups specific to COVID-19), based upon CDCR COVID-19
             guidelines.
         4. Enable staff to coordinate activities for patients.
         5. Take the following into consideration:
                 a. Line of sight from the officers’ station.
                 b. Proximity to treatment space.
                 c. Available space in the unit for out-of-cell activities.
                 d. Functional loud-speaker system.
                 e. Reasonable access to an exercise yard.
                 f. Suicide Resistant housing units (ligature points, friable items for ingestion, etc.).
                      Retrofitted Intake Cells shall be used as first priority for the newly admitted
                      segregation inmates as per policy. In the event the institution has enough
                      retrofitted Intake Cells for their new admits, the institution may consider using a
                      few Intake Cells for their TMHU.

MAX Custody TMHU Treatment and Services



                                                                                                  Page | 1
Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 55 of 61


  1. The patient will be offered at least 5 hours of structured, out-of-cell treatment during the
      week (this can include participation in existing ASU groups, or TMHU-patient-specific groups
      with RTs, nursing staff, or clinicians).
  2. The patient will be offered at least 15 hours of unstructured out-of-cell time during the
      week (including yard in which social distancing is observed).
  3. All group therapy should be considered in the context of the potential spread of infection,
      and should only be performed where it can be done safely.
  4. The Sergeant and psychiatrist and/or primary clinician shall have a daily discussion regarding
      patients’ participation in out-of-cell treatment, yard, meals, phone calls, showers and other
      information related to the patients programming.
  5. Interdisciplinary treatment teams (IDTTs) will be held at 72 hours, and again at 7 days from
      the date of placement.
  6. Treatment team members will track whether patients are availing themselves of the
      opportunity to program out of cell for at least the 5 hours of structured treatment and 15
      hours of unstructured out of cell time. If the patient is not participating due to mental
      health reasons, the subsequent IDTT shall include a discussion of alternate treatment
      strategies to be considered.
  7. If the patient is demonstrating signs of clinical decompensation, they would be moved from
      the segregation unit in a timely manner.
  8. At seven days from the date of placement, an IDTT will be held. If it is determined that the
      patient is not improving or stabilizing sufficiently to decrease their level of care to the level
      prior to referral, the patient will be referred to an MHCB and must be transferred to an
      inpatient unit potentially at another facility within 10 days from the date of placement,
      following procedures described in the COVID-19 Temporary Emergency Transfer Guidelines.
  9. Staffing: Clinical Leadership (to include Chief Executive Officers, Chiefs of Mental Health,
      Chief Nurse Executives, Chief Medical Executives, and the Chief Psychiatrist) shall assess
      program capacity and make determinations on admission and discharge practices based on
      factors to include available workforce, known COVID-19 exposure, etc. Leadership must
      consider individual patient needs, facility-system flows, and the degrees of risk when making
      these decisions.
  10. All of the following services as per the COVID-19 Emergency Mental Health Treatment
      Guidance document:
           a. Issuance of Property and Privileges: Property and privileges should be provided in
               the Mental Health Patient Issue order for each patient. Additionally, these should be
               reviewed during the initial IDTT. The provision of property and privileges must be
               considered and communicated to all members of the treatment team.
               Considerations shall be for:
                    o Clothing
                    o Writing implements
                    o Paper
                    o Books
                    o Phone calls
                    o Yard time
                    o Mental Health Observation
                    o Access to the library cart
                    o In-cell activities, games, puzzles, tablets, physical and other activities with
                        the recreational therapist.

                                                                                              Page | 2
Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 56 of 61


                 o Group therapy
       b.   Clinical teams shall refer to the memo titled, “Mental Health Crisis Bed Privileges
            Revision” dated February 14, 2017 when determining issuance of privileges for
            patients in the TMHU. All orders for level of observation, issuance and privileges
            shall be standing orders and updated as clinically indicated.
       c.   The delivery of care to patients in the TMHU will be evaluated daily, and adjusted
            based on the total percentage of staff available for patient care and direct activities.
       d.   All patients placed in the TMHU due to acute suicidality will be on 1:1 suicide watch
            until the treatment team can assess and determine the appropriate level of
            observation based upon clinical need and the patient’s presentation. If the patient
            was admitted to the temporary mental health treatment unit for suicidality, the
            individual sessions should include safety planning development and enhancements
            to assist the patient in identifying and utilizing modifiable behaviors for ongoing
            safety from self-harm (see memorandum, “Updated Mental Health Crisis Bed –
            Referral, Referral Rescission, and Discharge Policy and Procedures” dated October
            18, 2018).
                 o For patients on 1:1 suicide watch, the psychiatrist will make contact with a
                      designated nursing staff, preferably before and after the clinical contact
                      with the patient, to review pertinent information noted during the suicide
                      watch.
                 o Suicide precautions (15-minute checks) are not authorized unless the cell
                      has previously been found to be suicide-resistant.
       e.   Interdisciplinary huddles shall be utilized to disseminate clinical information about
            patients housed in the TMHU.
       f.   If in-person huddles cannot be accomplished safely, while adhering to social
            distancing, huddles shall occur telephonically.
       g.   Individual treatment out-of-cell shall occur daily and will be conducted by either the
            primary clinician or the psychiatrist, whenever possible. Supplemental treatment
            options provided in-cell should be reviewed during individual sessions and the
            clinician should provide feedback on the work the patient has completed with the
            in-cell activities.
       h.   Rounding shall occur twice per day, when possible, but no less frequently than at
            least once per day by a clinical social worker, psychologist, or psychiatrist. At least
            once per day, results from the rounding must be communicated to the psychiatrist
            covering the temporary mental health treatment unit if the psychiatrist did not
            perform the rounding.
       i.   All patients in the TMHU shall have at least equal access to existing resources, out-
            of-cell time and privileges that other inmates and patients have in the housing unit
            where the TMHU is located:
                 o Yard
                 o Showers
                 o Phone Calls
       j.   The patient shall be afforded other resources, unless clinically contraindicated by
            the IDTT, such as:


                                                                                           Page | 3
Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 57 of 61


              o JPAY tablets
              o Radios
              o Electronic Appliance Loaner Program
              o Reading materials
              o See section entitled “Supplemental Treatment Options” below
       k. Recreational Therapy
              o Increased Recreational Therapy, developed through collaboration with all
                  members of the treatment team to determine the most effective activities
                  for the patient, given his or her unique treatment teams.
              o If the patient cannot receive recreational therapy outside of his or her cell,
                  due to COVID exposure risk, recreational therapy shall be focused on
                  activities that the patient can engage in while in his or her cell. Examples are
                  mindfulness activities, yoga, guided imagery, meditation, music therapy,
                  community milieu activities, and physical activities to improve both physical
                  and mental health wellbeing.
       l. Individual treatment
              o Confidential individual treatment by a member of the treatment team shall
                  occur each day, where safe to do so.
              o Primary clinicians shall focus their efforts during individual treatment not
                  just on the primary mental health treatment goals for the patient, but also
                  how to adjust to being in close quarters for extended periods of time due to
                  the COVID crisis.
              o Supplemental treatment options provided in-cell should be reviewed during
                  individual sessions and the clinician should provide feedback on the work
                  the patient has completed with the in-cell activities.
       m. Supplemental Treatment Options in the TMHU: In addition to the required elements
          of TMHU treatment, other optional treatment modalities can be considered.
          If/when necessary consider utilizing Collaborative Team Treatment, as described
          below:
              o Where necessary due to staffing, a tele-presenter with portable equipment
                  such as a laptop with a camera, microphone, and speakers could connect to
                  the same WebEx meeting with any available members of the treatment
                  team attending by video conference. The team members would be able to
                  participate on their own personal computers. The tele-presenter would
                  then carry the laptop to the patient who should be secured within a TTM in
                  a confidential location, where the entire treatment team would be able to
                  engage in a collaborative session.
              o This is a strategy to minimize the amount of ingress and egress required
                  within the entire institution, particularly for quarantined areas. This
                  achieves the of goal minimizing the amount of potential staff and patient
                  exposure, while maintaining an ability for the entire team to gather
                  accurate information about the status of the patient, discuss patient care
                  together, and develop & coordinate plans together.



                                                                                         Page | 4
Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 58 of 61


               o  If PPE or tele-presenters are not available in sufficient quantities, the tele-
                  presenter could then be the only member of the treatment team required
                  to don and doff scarce protective equipment.
              o Tele-presenter selection. The current working emergency COVID plan notes
                  “staff that could be used as tele-presenters is decided by each institution to
                  include:
                       i.  Medical Assistant
                      ii.  Any staff unable to perform their assigned duties during the crisis
                           (with training), e.g.
                                1. Dental
                                2. Staff on administrative time off
                                3. Support staff
                                4. Any healthy state personnel
                     iii.  Any Mental Health provider (Group leader, RT, SW, LCSW, PhD/
                           PsyD)
                     iv.   LVN, RN, CNA, Psych Techs
                      v.   Any medical provider (PA, NP, MD)"
                  During the COVID crisis, any of the above staff may serve as tele-presenters
                  in a priority to be determined by the CEO in consultation with the Chief
                  Psychiatrist, Director of Mental Health, Supervising Dentist, Chief Nurse
                  Executive, and other leadership as necessary, based on local availability and
                  necessary duties. Volunteers could be selected first, and if re-direction to
                  tele-presenter duty continues to be necessary, they could be assigned based
                  on inverse seniority. To reinforce, these decisions are at the discretion of
                  the CEO, in consultation with the Chief Psychiatrist and other leadership.
              o Group therapy and structured out-of-cell time
                       i.  All group therapy should be considered in the context of the
                           potential spread of infection, and should only be performed where
                           it can be done safely.
                      ii.  When safely possible, it is preferable to have group therapy occur in
                           small groups (3-4 people) where space allows them to remain at
                           least 6 feet apart and the area can be sanitized between each group
                           member.
                     iii.  When safely possible, group Therapy shall occur in an existing
                           mental health treatment area with TTMs. For individuals on suicide
                           watch, consider having the staff member monitor patient while in
                           group, when feasible and safe.
                     iv.   If no groups can be run, then PM yard should be considered.
                      v.   All out of cell activity offered within the TMHU will be documented
                           on the 114-A
        n. Discharge Criteria: If a patient no longer requires inpatient mental health
           treatment, the discharge IDTT shall rescind the referral to the higher level of care.
           Upon discharge, the primary clinician shall complete a full discharge SRASHE with
           Safety Planning Intervention. Additionally, orders for five-day follow ups and
           custody discharge checks shall be made.


                                                                                        Page | 5
      Case 2:90-cv-00520-KJM-DB Document 6679 Filed 05/20/20 Page 59 of 61


             CDCR COVID EOP Temporary Transfer Guidelines & Workflow

In an attempt to limit the transmission of COVID-19, all non-emergency movement shall be immediately
curtailed, as per constantly evolving circumstances which require flexibility and adaptation as events
and requirements change due to COVID-19. All movement within a facility can continue, taking into
consideration COVID status. All transfer requests to other facilities will be reviewed as described below,
and HCPOP will not act on the place-in order without approval from the Regional Mental Health
Administrator or the IRU.

Outpatient Referrals to a Different Facility:

All outpatient external transfers or releases from segregated housing to mainline mental health
programs at other institutions, to include transfers from desert institutions, transfers from stand-alone
ASUs to STRH, CCCMS to EOP, and EOP to CCCMS will not occur unless the following exists:

I.    Institution Review: Transfer out of the patient’s current facility shall not proceed unless meeting
      the criteria below, as assessed by the treatment team:
             1. an imminent, life-threatening emergency necessitates transfer, or
             2. serious mental health decompensation necessitates transfer, and
             3. the life-threatening condition or serious decompensation cannot be reasonably treated
                 at the institution.

II.   If transfer is pursued, Regional Review is required: If the referral meets the criteria above, the
      Chief of Mental Health or Chief Psychiatrist shall email and call the Regional Mental Health
      Administrator or designee. They shall include an explanation of why the criteria above have been
      met. The Regional Mental Health Administrator must then consult with the Regional Deputy
      Medical Executive. The Division of Adult Institutions and/or HCPOP will not transfer patients to a
      new facility without receiving approval from the Mental Health Administrator.

When a transfer is not clinically necessary, alternate strategies for managing the patient within the
institution must be implemented. When full staffing is available, EOP programming should be offered at
the standard Program Guide mandated frequency and quality of care (Page 12-3-13: Inmate-patients
awaiting EOP transfer shall have updated individualized treatment plans to address patient's current
clinical needs [CDCR 7388, Mental Health Treatment Plan]. While awaiting EOP transfer, inmate-patients
shall be seen on an at least weekly basis by the PC, as clinically indicated, with ongoing assessment of
emergency transfer criteria). In institutions that do not have levels of staffing sufficient to provide
standard EOP programming, they should be treated in accordance with the Tier Chart. This includes
patients released via ICC from an EOP ASU Hub program, but unable to be placed on any EOP yard at the
same institution (e.g. due to widespread safety concerns); these patients may be placed on a local
CCCMS yard while applying the same criteria for consideration of transfer.




                                                                                                  Page | 1
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6679
                                        6612-1Filed
                                                 Filed
                                                     05/20/20
                                                       04/15/20Page
                                                                 Page
                                                                    608ofof61
                                                                            9



                  COVID-19 Temporary Guidelines for Transfer to DSH Inpatient Care

In cases where psychiatric inpatient care is required, the process for determining transfer to DSH shall
be conducted as follows:

I. Institution Review:
     1. Transfer out of the patient’s current facility shall not proceed unless meeting the criteria below,
          as assessed by the treatment team:
                               a. an imminent, life-threatening emergency necessitates transfer, or
                               b. serious mental health decompensation necessitates transfer, and
                               c. the life-threatening condition or serious decompensation cannot be
                                  reasonably treated at the current institution or elsewhere within CDCR.

II. Acceptance Procedure:
     1. Prior to a referral of a patient to a DSH inpatient program, CDCR Statewide Chief Psychiatrist or
         designee will consult with the DSH Medical Director or designee on the required transfer and
         the risk factors noted above. If both are in agreement, then the referral will proceed and the
         receiving DSH institution will also review and determine acceptance as per normal procedure
         and protocol. If there is agreement on the transfer of the patient to the DSH inpatient program,
         the receiving DSH hospital will post the acceptance.
     2. If there is a disagreement between the DSH Medical Director and CDCR Statewide Chief
         Psychiatrist regarding the transfer of a patient to a DSH inpatient program, a second level review
         will be conducted by the Director of DSH with the Director of CCHCS Health Care Services.

III. Communication and Documentation Requirements:
        1. The clearance shall be clearly documented by the primary care physician or psychiatrist in a
        transfer note, to be included in the chart, addressing the factors included below.
        2. The content of the note should also be orally communicated from the sending psychiatrist or
        other medical physician to the Medical Director at the receiving DSH institution so appropriate
        measures can be taken prior to patient arrival.
        3.The above oral communication must be documented.


IV. Quarantine:
     1. As with all current DSH admissions, transfers for DSH-Coalinga, DSH-Atascadero, and DSH-Patton
        must take place in a manner that minimizes the risk for transmission of COVID-19. Therefore, in
        the absence of testing, all interagency Mental Health transfer patients shall be quarantined for
        14 days either pre or post transfer.
V. DSH Discharges:

            1. Coleman class members will be discharged when clinically appropriate.
            2. Coleman class member discharges will be discussed between the DSH Medical Director
               or designee and the CDCR Director of Health Care Services or designee.
            3. If quarantine is needed this will happen in the reverse for DSH to CDCR returns
               according to CDCR/CCHCS Policy.
     Case
     Case 2:90-cv-00520-KJM-DB
          2:90-cv-00520-KJM-DB Document
                               Document 6679
                                        6612-1Filed
                                                 Filed
                                                     05/20/20
                                                       04/15/20Page
                                                                 Page
                                                                    619ofof61
                                                                            9


VI. Transfer Note Documentation: The following information shall be included in the transfer note:
             1. Title Note: Medical screening transfer note
             2. Referring Institution
             3. Receiving Institution
             4. Does the patient have a new or worsening cough? [Y/N]
             5. Does the patient have a fever (>100 F)? [Y/N]
             6. Is the patient experiencing new or worsening shortness of breath? [Y/N]
             7. Is the patient currently on isolation? [Y/N]
             8. Is the patient currently on quarantine? [Y/N]
             9. Is the patient known to be a contact of a confirmed COVID -19 case? [Y/N]
             10. Include the patient’s vitals for the last 14 days as available
             11. Rationale for recommending transfer.
